18-01873-smb      Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56      Main Document
                                           Pg 1 of 67



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                  :
                                                        :   Chapter 11
WONDERWORK, INC.,                                       :
                                                        :   Case No. 16-13607 (SMB)
                        Debtor                          :
--------------------------------------------------------X
                                                        :   Adv. Pro. No. 18-01873 (SMB)
VINCENT A. SAMA, as Litigation Trustee                  :
of the WW LITIGATION TRUST,                             :
                                                        :
                        Plaintiff,                      :
                                                        :
                - against -                             :
                                                        :
BRIAN MULLANEY, HANA FUCHS,                             :
THEODORE DYSART, RAVI KANT,                             :
JOHN J. CONEYS, STEVEN LEVITT,                          :
CLARK KOKICH, STEVEN RAPPAPORT,                         :
RICHARD PRICE, and MARK ATKINSON,                       :
                                                        :
                        Defendants.                     :
--------------------------------------------------------X

            MEMORANDUM DECISION GRANTING IN PART AND
          DENYING IN PART DEFENDANTS’ MOTIONS TO DISMISS
          AND DIRECTING IN PART A MORE DEFINITE STATEMENT

 A P P E A R A N C E S:

ARNOLD & PORTER KAYE SCHOLLER LLP
250 West 55th Street
New York, New York 10019
       Benjamin Mintz, Esq.
       Peta Gordon, Esq.
             Of Counsel
Attorneys for Plaintiff Vincent A. Sama, as Trustee
   of the WW Litigation Trust

AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
       Bijan Amini, Esq.
       John W. Brewer, Esq.
18-01873-smb   Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56   Main Document
                                      Pg 2 of 67



      Jeffrey Chubak, Esq.
             Of Counsel
Attorneys for Defendant Brian Mullaney

FAEGRE DRINKER BIDDLE & REATH LLP
1177 Avenue of the Americas, 41st Floor
New York, New York 10036-2714
      Frank F. Velocci, Esq.
            Of Counsel
Attorneys for Defendant Theodore Dysart

CERTILMAN BALIN ADLER & HYMAN, LLP
90 Merrick Avenue, 9th Floor
East Meadow, New York 11554
      Paul B. Sweeney, Esq.
      Nicole L. Milone, Esq.
             Of Counsel
Attorneys for Defendant John J. Coneys

SMITH, GAMBRELL & RUSSELL, LLP
1301 Avenue of the Americas, 21st Floor
New York, New York 10019
      John G. McCarthy, Esq.
      Victor M. Metsch, Esq.
      Edward J. Heppt, Esq.
             Of Counsel
Attorneys for Defendants Steven Levitt, Clark Kokich,
   Steven Rappaport and Richard Price

LAW OFFICE OF ROBERT R. VIDUCICH
40 Wall Street, 28th Floor
New York, New York 10005
      Robert R. Viducich, Esq.
            Of Counsel
Attorneys for Defendant Hana Fuchs

STUART M. BERNSTEIN
United States Bankruptcy Judge:




                                          2
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56               Main Document
                                            Pg 3 of 67



        The Plaintiff, Vincent A. Sama, as Litigation Trustee (“Plaintiff” or “Sama”) of the

WW Litigation Trust created under the Debtor’s confirmed plan (the “Plan”),

commenced this adversary proceeding against the Debtor’s former officers and directors

(the “Defendants”) alleging breach of fiduciary duty and bankruptcy avoidance claims.

In a prior decision, the Court granted the Director Defendants’1 motion to dismiss the

original complaint (the “Complaint”)2 based on group pleading and granted in part and

denied in part the motions to dismiss by Brian Mullaney, the Debtor’s CEO, and Hana

Fuchs, the Debtor’s CFO. The Court also granted leave to replead. Sama v. Mullaney

(In re Wonderwork, Inc.), 611 B.R. 169 (Bankr. S.D.N.Y. 2020) (“Prior Decision”). The

Plaintiff subsequently filed an amended complaint, (Amended Complaint, dated Feb. 14,

2020 (“AC”) (ECF Doc. # 72), and the Defendants filed new motions to dismiss

(collectively, the “Motions”).3 For the reasons that follow, the Motions are granted in

part and denied in part, and the Plaintiff is directed to file a more definite statement

regarding the avoidance claims to the extent indicated below.




1       The “Director Defendants” are Theodore Dysart, John J. Coneys, Steven Levitt, Clark Kokich,
Steven Rappaport, Richard Price, and Mark Atkinson.

2       Complaint, dated Dec. 28, 2018 (ECF Doc. # 1). “ECF Doc. #” refers to the electronic docket in
this adversary proceeding. “Main Case ECF Doc. #” refers to the electronic docket in the bankruptcy case,
No. 16-13607. “(¶ )” refers to the allegations in the Amended Complaint.

3       See Memorandum of Law in Support of Motion to Dismiss Litigation Trustee’s Amended
Adversary Complaint as Against Defendant John J. Coneys, dated Mar. 25, 2020 (“Coneys Motion”)
(ECF Doc. # 81); Memorandum of Law in Support of Motion to Dismiss the Trustee’s Amended
Complaint as Against Theodore Dysart, dated Mar. 25, 2020 (“Dysart Motion”) (ECF Doc. # 92-1);
Memorandum of Law in Support of Motion to Dismiss the Third, Fourth, Fifth, and Sixth Claims
Asserted in the Amended Complaint, dated Mar. 20, 2020 (“2015 Directors Motion”) (ECF Doc. # 78);
Motion of Defendant Mark Atkinson to Dismiss the Seventh Claim of the Amended Complaint, dated
Mar. 25, 2020 (“Atkinson Motion”) (ECF Doc. # 86); Memorandum of Law in Support of Motion to
Dismiss Amended Complaint as Against Brian Mullaney, dated Mar. 25, 2020 (“Mullaney Motion”)
(ECF Doc. # 83); Memorandum of Law in Support of Motion to Dismiss the Amended Complaint as
Against Hana Fuchs, dated Mar. 20, 2020 (“Fuchs Motion”) (ECF Doc. # 89).


                                                    3
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                        Pg 4 of 67



                                    BACKGROUND

        Although the Motions are directed at the AC, the AC, with some exceptions and

additions, realleges the factual bases for the claims asserted in the Complaint. (See

Plaintiff’s Opposition to Defendants’ Motions to Dismiss the Amended Complaint, dated

Apr. 22, 2020 (“Opposition”), at 4 n.2 (ECF Doc. # 94).) Hence, the Court refers the

reader to the Prior Decision for the background facts relevant to the disposition of the

Motions, addressing the specific allegations below.


        The AC contains the following claims:


 #      Claim                     Description
 I      Breach of Fiduciary       Dysart breached his fiduciary duties by failing to oversee
        Duties (against Dysart)   the Debtor or control its activities by, inter alia, approving
                                  Mullaney’s excessive compensation from 2013 to 2015
                                  without following Pearl Meyer’s guidance, allowing use of
                                  Mullaney’s secret side ledger and limbo pay, and
                                  authorizing payment of Mullaney’s personal expenses and
                                  legal fees.

 II     Breach of Fiduciary     Coneys breached his fiduciary duties by failing to oversee
        Duties (against Coneys) the Debtor or control its activities by, inter alia, approving
                                Mullaney’s excessive compensation from 2013 to 2016
                                without following Pearl Meyer’s guidance, allowing use of
                                Mullaney’s secret side ledger and limbo pay, authorizing
                                payment of Mullaney’s personal expenses and legal fees,
                                executing a declaration in favor of retaining Mullaney as
                                CEO, and failing to inform the Court about or take action
                                in response to the BDO audit.

 III-   Breach of Fiduciary       Levitt, Kokich, Rappaport, Price, and Atkinson breached
 VII    Duties (against Levitt,   their fiduciary duties by failing to oversee the Debtor or
        Kokich, Rappaport,        control its activities by, inter alia, approving Mullaney’s
        Price, and Atkinson,      excessive compensation for 2016 without following Pearl
        individually)             Meyer’s guidance, allowing use of Mullaney’s secret side
                                  ledger and limbo pay, executing a declaration in favor of
                                  retaining Mullaney as CEO, and failing to inform the Court
                                  about or take action in response to the BDO audit.



                                            4
18-01873-smb        Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                 Main Document
                                             Pg 5 of 67



    VIII Breach of Fiduciary            Mullaney breached his fiduciary duties by, inter alia,
         Duties (against                failing to properly account for and spend Debtor’s
         Mullaney)                      donations and restricted funds, failing to comply with
                                        Debtor’s governing documents and policies, improperly
                                        accounting for expenses, making false and misleading
                                        statements in public filings and fundraising materials,
                                        keeping his limbo pay in a private side ledger, directing
                                        Debtor to fund excessive salaries, and permitting Debtor to
                                        pay $395,833.32 in post-petition, non-ordinary-course
                                        payments without approval of the Court.

    IX   Breach of Fiduciary            Fuchs breached her fiduciary duties by, inter alia, failing
         Duties (against Fuchs)         to properly account for Debtor’s donations and restricted
                                        funds, failing to comply with Debtor’s governing
                                        documents and policies, improperly accounting for
                                        expenses, making false and misleading statements in
                                        public filings and email communications, keeping
                                        Mullaney’s limbo pay in a private side ledger, directing
                                        Debtor to fund excessive salaries including paying herself a
                                        $120,000 signing bonus, and permitting Debtor to pay
                                        $395,833.32 in post-petition, non-ordinary-course
                                        payments without approval of the Court.

    X    Constructive                   Within six years of the Petition Date, Debtor transferred to
         Fraudulent Conveyance          Mullaney excessive compensation and reimbursement for
         under 11 U.S.C.                personal or unsubstantiated expenses and received less
         § 544(b) and the N.Y.          than fair consideration.5
         Debtor & Creditor Law
         (“NYDCL”4) (against
         Mullaney)
    XI   Fraudulent Transfer            Within two years of the Petition Date, Debtor transferred
         under 11 U.S.C.                to Mullaney excessive compensation and reimbursement
         § 548(a)(1)(B) (against        for personal or unsubstantiated expenses and received less
         Mullaney)                      than reasonably equivalent value.6




4       All references to the NYDCL refer to the version of the NYDCL in existence at the time of the
transfers. That version was repealed effective April 4, 2020 and replaced by the Uniform Voidable
Transactions Act. See 2019 N.Y. Sess. Laws Ch. 580 (A. 5622) (McKinney).

5        A summary of “6-Year Fraudulent Conveyances” is attached as Exhibit A to the AC.

6        A summary of “2-Year Fraudulent Transfers” is attached as Exhibit B to the AC.


                                                    5
18-01873-smb         Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56             Main Document
                                              Pg 6 of 67



    XII   Fraudulent Conveyance          Within two years of the Petition Date, Debtor transferred
          under 11 U.S.C.                to Mullaney excessive compensation and reimbursement
          § 548(a)(1)(B) (against        for personal or unsubstantiated expenses, including
          Mullaney)                      through the execution of the Employment Agreement, for
                                         less than reasonably equivalent value.7

    XIII Avoidance and                   Within one year preceding the Petition Date, Debtor made
         Recovery of                     $484,212 in preferential transfers to Mullaney for back pay
         Preferential Transfers          ($475,000) and personal expenses ($9,211.96) taken as
         under 11 U.S.C.                 deductions from Mullaney’s limbo pay.
         § 547(b) (against
         Mullaney)
    XIV Avoidable Transfer               After the Petition Date, Debtor transferred to Mullaney
         under 11 U.S.C. § 549           $59,517.70 for improper expenses incurred on his
         (against Mullaney)              American Express card during the bankruptcy and
                                         $395,833.32 consisting of two lump sum payments outside
                                         the ordinary course of business.8

    XV    Disallowance of Claim          Mullaney’s claim based on unpaid back pay (1) should be
          (against Mullaney)             disallowed because his compensation was excessive and
                                         (2) should be set off against Mullaney’s liability to Debtor.

    XVI   Disallowance of Claim          Mullaney’s claim should be disallowed because Mullaney
          under 11 U.S.C.                has not paid back various fraudulent transfers detailed
          § 502(d) (against              above.
          Mullaney)


                                             DISCUSSION

A.        Claims Against the Directors

          1.      Statute of Limitations

          Before addressing of the Plaintiff’s specific breach of fiduciary duty claims against

the Director Defendants, I consider Coneys’ and Dysart’s argument that any claims

accruing more than three years before the commencement of the Debtor’s bankruptcy

case on December 29, 2016 (“Petition Date”) are time-barred. The Debtor was formed



7         A summary of “Employment Fraudulent Transfers” is attached as Exhibit C to the AC.

8         A summary of “Post-Petition Transfers” is attached as Exhibit D to the AC.


                                                     6
18-01873-smb       Doc 104       Filed 12/19/20 Entered 12/19/20 10:05:56                  Main Document
                                             Pg 7 of 67



under Delaware law, and Delaware law governs the Plaintiff’s claims for breach of

fiduciary duty. Prior Decision, 611 B.R. at 194. Delaware law imposes a three-year

statute of limitations on breach of fiduciary duty claims against directors. Kraft v.

WisdomTree Invs., Inc., 145 A.3d 969, 981 n.43 (Del. Ch. 2016); see 10 DEL. C. §

8106(a). Coneys and Dysart argue that the Court must apply Delaware’s three-year

statute limitations under New York’s borrowing statute, N.Y. C.P.L.R. 202.9

Consequently, any claims that accrued more than three years before the

commencement of the bankruptcy case on December 29, 2016 are time-barred.10


        The Plaintiff contends that New York’s six-year statute of limitations applies, and

the borrowing statute does not apply because the Plaintiff is deemed a resident of New

York. (Opposition at 39-40.) New York has both a three-year and six-year statute of

limitations covering breach of fiduciary duty claims. As the New York Court of Appeals

has explained:

        New York law does not provide a single statute of limitations for breach of
        fiduciary duty claims. Rather, the choice of the applicable limitations
        period depends on the substantive remedy that the plaintiff seeks. Where
        the remedy sought is purely monetary in nature, courts construe the suit
        as alleging “injury to property” within the meaning of CPLR 214(4), which




9       N.Y. C.P.L.R. 202 states:
        An action based upon a cause of action accruing without the state cannot be commenced
        after the expiration of the time limited by the laws of either the state or the place without
        the state where the cause of action accrued, except that where the cause of action accrued
        in favor of a resident of the state the time limited by the laws of the state shall apply.

10       Bankruptcy Code § 108(a) tolled the statute of limitations for two years. 11 U.S.C. § 108(a). The
Plaintiff timely commenced this adversary proceeding on December 28, 2018, one day before the tolled
period expired.



                                                      7
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                        Pg 8 of 67



       has a three-year limitations period. Where, however, the relief sought is
       equitable in nature, the six-year limitations period of CPLR 213(1) applies.

IDT Corp. v. Morgan Stanley Dean Witter & Co., 907 N.E.2d 268, 272 (N.Y. 2009)

(internal citations omitted). Here, the Plaintiff seeks compensatory and punitive

damages against the Director Defendants, and it would appear that New York’s three-

year statute of limitations should apply.


       However, there is a further gloss. Under N.Y. C.P.L.R. 213(7), a six-year period of

limitations applies to “an action by or on behalf of a corporation against a present or

former director, officer or stockholder for an accounting, or to procure a judgment on

the ground of fraud, or to enforce a liability, penalty or forfeiture, or to recover damages

for waste or for an injury to property or for an accounting in conjunction therewith.”

The latter, more specific provision applies to “all actions” by the corporation against

former officers or directors “with no differentiation between legal and equitable claims.”

Roslyn Union Free Sch. Dist. v. Barkan, 950 N.E.2d 85, 89, 91 (N.Y. 2011) (internal

quotation marks omitted) (corporation’s claim against a former director for breach of

fiduciary duty was governed by a six-year statute of limitations); see Levy v. Young

Adult Institute, Inc., 103 F. Supp. 3d 426, 434-35 (S.D.N.Y. 2015) (same); Whitney

Holdings, Ltd. v. Givotovsky, 988 F. Supp. 732, 742 (S.D.N.Y. 1997) (“Section 213(7)

supplants all other statutes of limitation potentially applicable to a suit on a

corporation’s claim against its director, officer or shareholder.”); Oxbow Calcining USA

Inc. v. Am. Indus. Partners, 948 N.Y.S.2d 24, 31 (N.Y. App. Div. 2012) (claims on behalf

of corporation against directors governed by six-year statute of limitations of N.Y.

C.P.L.R. 213(7)). The Debtor is a corporation, and the Plaintiff is suing the Debtor’s




                                              8
18-01873-smb     Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56          Main Document
                                         Pg 9 of 67



former directors and officers on behalf of the Debtor’s estate. Accordingly, the six-year

statute of limitations applies if New York law governs the period of limitations.


       We turn then to the key dispute: whether Delaware’s three-year statute of

limitations or New York’s six-year statute of limitations governs the Plaintiff’s claims.

The New York borrowing statute, quoted supra, only applies if the action is commenced

by a non-resident in New York. On the other hand, “where the cause of action accrued

in favor of a resident of the state the time limited by the laws of the state shall apply.”

N.Y. C.P.L.R. 202.


       “The New York Court of Appeals has not specifically addressed whether a

corporation’s residence is determined (for purposes of the borrowing statute) by its

principal place of business or its state of incorporation.” Luv N’ Care, Ltd. v. Goldberg

Cohen, LLP, 703 F. App’x 26, 28 n.1 (2d Cir. 2017) (summary order). However, the

Court of Appeals has stated that “[w]hen an alleged injury is purely economic, the place

of injury usually is where the plaintiff resides and sustains the economic impact of the

loss.” Glob. Fin. Corp. v. Triarc Corp., 715 N.E.2d 482, 485 (N.Y. 1999). While there is

some contrary authority, see Verizon Directories Corp. v. Continuum Health Partners,

Inc., 902 N.Y.S.2d 343, 343 (N.Y. App. Div. 2010) (“For purposes of CPLR 202, plaintiff

is a ‘resident’ of, and its cause of action accrued in, Delaware, the state of its

incorporation.”); Gordon v. Credno, 960 N.Y.S.2d 360, 361 (N.Y. App. Div. 2013)

(same), the weight of authority supports use of a corporation’s principal place of

business as its residence for purposes of the borrowing statute. See, e.g., Luv N’ Care,

Ltd., 703 F. App’x at 28, 28 n.1 (a business entity’s residence is determined by its

principal place of business); Petroholding Dominicana, Ltd. v. Gordon, No. 18 Civ. 1497

                                               9
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                       Pg 10 of 67



(KPF), 2019 WL 2343658, at *4 (S.D.N.Y. June 3, 2019) (same); Woori Bank v. Merrill

Lynch, 923 F. Supp. 2d 491, 494-95 (S.D.N.Y.) (same) (collecting cases), aff’d 542 F.

App’x 81 (2d Cir. 2013).


       Coneys and Dysart collectively cite to three cases for the proposition that, for

purposes of the borrowing statute, a plaintiff is a resident of its state of incorporation

rather than its principal place of business. See Verizon Directories Corp., 902 N.Y.S.2d

at 343 (plaintiff was resident of its state of incorporation); American Lumbermens Mut.

Cas. Co. of Ill. v. Cochrane, 129 N.Y.S.2d 489, 491 (N.Y. Sup. Ct.) (same), aff’d, 134

N.Y.S.2d 473 (N.Y. App. Div. 1954), aff’d, 133 N.E.2d 461 (N.Y. 1956); Gordon v.

Credno, 960 N.Y.S.2d at 361 (same). However, these decisions are distinguishable.

Verizon Directories only rejected the plaintiff’s contention that it was a resident of New

York “by virtue of its authorization to do business and asserted extensive presence”

there. 902 N.Y.S.2d at 343. American Lumbermens rejected plaintiff’s argument that it

was a resident of New York merely because it had “qualified to do business in the State

of New York.” 129 N.Y.S.2d at 491. Finally, in Gordon v. Credno, a corporation resided

in its place of incorporation only because it had “minimal business activities.”


       “When a bankruptcy trustee sues as a representative of the estate of a bankrupt

corporation, it is the residency of the corporation which is applicable.” Official Comm.

of Asbestos Claimants of G-I Holding, Inc. v. Heyman, 277 B.R. 20, 30 (S.D.N.Y. 2002).

Although Coneys and Dysart press the point that the application of New York’s

borrowing statute turns on the corporation’s state of incorporation, they do not contest

that the Debtor maintained its principal place of business and hence, its residency, in

New York. Indeed, and among other things, the Debtor listed its New York address

                                             10
18-01873-smb         Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56               Main Document
                                           Pg 11 of 67



(either 420 or 411 Fifth Avenue) on its annual New York State CHAR500 disclosure

form and IRS Form 990. (Fuchs Exhibits 5-8.)11 Furthermore, the Debtor’s chapter 11

petition stated that its principal place of business was located at 411 Fifth Avenue, Suite

702, in New York City and based venue in this Court on that fact. Accordingly, the

Debtor was a resident of New York at all relevant times, New York’s borrowing statute

does not apply, and New York’s six-year statute of limitations governs the timeliness of

the Plaintiff’s breach of fiduciary duty claims against all Defendants. As the Debtor was

formed on or about March 7, 2011, (¶ 8), or within six years of the Petition Date, the

statute of limitations is not a defense to the breach of fiduciary claims.


        2.      Breach of Fiduciary Duty under Delaware Law

                a.      General Rules

        The Prior Decision included a lengthy discussion of the principles governing the

breach of fiduciary duty claims against officers and directors. See Prior Decision, 611

B.R. at 194-98. This opinion summarizes these principles and refers the reader to the

Prior Decision for a more extended discussion. Officers and directors of Delaware

corporations owe fiduciary duties of care and loyalty to their corporation. Id. at 194. As

directors of a charitable organization, the Director Defendants owe fiduciary duties to

the corporation and its beneficiaries. Id. at 196. The duty of care requires directors to

“use that amount of care which ordinarily careful and prudent [persons] would use in


11       The “Fuchs Exhibits” were marked as exhibits at the deposition of Fuchs conducted by the
Examiner’s attorney and form part of the exhibits to the Final Report of Jason R. Lilien, Examiner, dated
Oct. 25, 2017 (“Examiner’s Report”) (ECF Main Case Doc. # 303). Fuchs Exhibits 1-20 were filed with the
Notice of Filing of Volume 1 of Redacted Interview Transcripts and Exhibits to Final Report of Jason R.
Lilien, Examiner, dated Nov. 22, 2017 (“Volume 1 of Transcripts and Exhibits”) (ECF Main Case Doc. #
339). Fuchs Exhibits 21-45 were filed with the Notice of Filing of Volume 2 of Redacted Interview
Transcripts and Exhibits to Final Report of Jason R. Lilien, Examiner, dated Nov. 22, 2017 (“Volume 2 of
Transcripts and Exhibits”) (ECF Main Case Doc. # 340).


                                                   11
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 12 of 67



similar circumstances” and consider “all material information reasonably available” in

making decisions on behalf of the corporation. Id. at 195 (quoting In re Walt Disney Co.

Derivative Litig., 907 A.2d 693, 749 (Del. Ch. 2005) (citations omitted), aff’d, 906 A.2d

27 (Del. 2006)). A board need not be “informed of every fact,” but must consider the

“material facts that are reasonably available at the time of the decision.” Id. (quoting

Brehm v. Eisner, 746 A.2d 244, 259 (Del. 2000)). The duty of loyalty may be violated

where a fiduciary intentionally acts with a purpose other than that of advancing the best

interests of the corporation, and includes circumstances where the fiduciary has a

conflict of interest or fails to act in good faith.12 Id. at 194-95.


        A director’s liability for breach of fiduciary duty may flow “from a board decision

that results in a loss because that decision was ill advised or ‘negligent,’” or “from an

unconsidered failure of the board to act in circumstances in which due attention would,

arguably, have prevented the loss.” Id. at 195 (quoting In re Caremark Int’l Inc.

Derivative Litig., 698 A.2d 959, 967 (Del. Ch. 1996) (emphasis in original)). To prove a

claim based on director inaction, a Caremark claim, a plaintiff must show a “lack of

good faith as evidenced by sustained or systematic failure of a director to exercise

reasonable oversight.” Id. (quoting Walt Disney Co., 907 A.2d at 750). The hallmark of

a claim based on director inaction is bad faith rather than negligence. To establish a

Caremark claim, either “(a) the directors utterly failed to implement any reporting or

information system or controls; or (b) having implemented such a system or controls,

consciously failed to monitor or oversee its operations thus disabling themselves from



12      The Plaintiff does not contend that the Director Defendants’ actions were motivated by a financial
or other conflict with the Debtor.


                                                   12
18-01873-smb       Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                        Pg 13 of 67



being informed of risks or problems requiring their attention.” Id. at 196 (quoting Stone

v. Ritter, 911 A.2d 362, 370 (Del. 2006)). In either circumstance, the directors are only

liable if they “knew that they were not discharging their fiduciary obligations.” Id.

(quoting Stone v. Ritter, 911 A.2d at 370); accord Teamsters Local 443 Health Services

& Insurance Plan v. Chou, C.A. No. 2019-0816-SG, 2020 WL 5028065, at *16 (Del. Ch.

Aug. 24, 2020) (“Because a Caremark claim must plead bad faith, ‘a plaintiff must

allege facts that allow a reasonable inference that the directors acted with scienter

which, in turn, requires not only proof that a director acted inconsistently with his

fiduciary duties, but also most importantly, that the director knew he was so acting.’”)

(quoting Oklahoma Firefighters Pension & Ret. Sys. v. Corbat, C.A. No. 12151-VCG,

2017 WL 6452240, at *14 (Del. Ch. Dec. 18, 2017)); In re Citigroup S’holder Derivative

Litig., 964 A.2d 106, 123 (Del. Ch. 2009) (“[T]o establish oversight liability a plaintiff

must show that the directors knew they were not discharging their fiduciary obligations

or that the directors demonstrated a conscious disregard for their responsibilities such

as by failing to act in the face of a known duty to act.”) (emphasis in original).


              b.      Directors of Charitable Organizations

       In addition to the business judgment rule that protects directors of Delaware

corporations, the Director Defendants, who are volunteers and do not receive any fees,

benefit from additional protections. Under Delaware law, no volunteer of a not-for-

profit organization “shall be subject to suit directly, derivatively or by way of

contribution for any civil damages under the laws of Delaware resulting from any

negligent act or omission performed during or in connection with an activity of such

organization.” 10 DEL. C. § 8133(b). The statute excepts the grant of immunity for any


                                             13
18-01873-smb         Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 14 of 67



“act or omission constituting wilful and wanton or grossly negligent conduct.” 10 DEL.

C. § 8133(d). “Wilful and wanton” conduct has been described in other contexts as

“conscious indifference” or an “I don’t care” attitude. Prior Decision, 611 B.R. at 198.

“Gross negligence,” an exception to the protection afforded by the business judgment

rule, “generally requires that officers, directors, and managers fail to inform themselves

fully and in a deliberate manner.” Id. at 197. “To support an inference of gross

negligence, ‘the decision has to be so grossly off-the-mark as to amount to reckless

indifference or a gross abuse of discretion.’” Id. (quoting In re Zale Corp. S’holders

Litig., No. CV 9388-VCP, 2015 WL 6551418, at *4 (Del. Ch. Oct. 29, 2015)).13


                c.      Proof of Damages

        Under Delaware law, “[a] claim for breach of fiduciary duty is an equitable

tort. It has only two formal elements: (i) the existence of a fiduciary duty and (ii) a

breach of that duty.” HOMF II Inv. Corp. v. Altenberg, C.A. No. 2017-0293-JTL, 2020

WL 2529806, at *43 (Del. Ch. May 19, 2020); accord Palmer v. Reali, 211 F. Supp. 3d

655, 666 (D. Del. 2016); Marino v. Grupo Mundial Tenedora, S.A., 810 F. Supp. 2d 601,

607 (S.D.N.Y. 2011). Damages are not an element of a breach of fiduciary duty claim,

and “[i]n the absence of quantifiable damages . . . , defendants are ‘still liable for

damages incidental to their breach of duty.’” Hughes v. Xiaoming Hu, C.A. No. 2019-

0112-JTL, 2020 WL 1987029, at *17 (Del. Ch. Apr. 27, 2020) (quoting Thorpe ex rel.


13       The Prior Decision speculated that under the doctrine of noscitur a sociis, “gross negligence,” as
used in section 8133, might mean more egregious conduct than ordinarily attributed to the term by virtue
of the juxtaposition of “wilful and wanton” conduct and “grossly negligent conduct.” 611 B.R. at 198 n.14.
However, the Court has not been able to find supporting authority suggesting that the phrase has a
different meaning in the volunteer immunity statute. In addition, the “wilful and wanton” standard seems
to be analogous to the bad faith standard for Caremark claims, discussed in the preceding text, that
requires conscious wrongdoing.



                                                    14
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 15 of 67



Castleman v. CERBCO, Inc., 676 A.2d 436, 445 (Del. 1996)). These may include

additional accounting and professional fees and the costs of defending litigation arising

from the breach. See id. Nevertheless, a plaintiff seeking compensatory damages must

prove them. See, e.g., Ravenswood Inv. Co., LP v. Estate Winmill, C.A. No. 3730-VCS,

2018 WL 1410860, at *19-20 (Del. Ch. Mar. 21, 2018) (finding that defendant directors

breached their fiduciary duty of loyalty but awarding only nominal damages where

plaintiff failed to prove actual damages or that an equitable remedy would be

appropriate), aff’d, 210 A.3d 705 (Del. 2019); Triple H Family Ltd. P’ship v. Neal, C.A.

No. 12294-VCMR, 2018 WL 3650242, at *19 (Del. Ch. July 31, 2018) (finding that

defendant breached his fiduciary duties but awarding only nominal damages because

“no tragedy occurred” as a result of the breach and plaintiff did not request any

damages), aff’d, 208 A.3d 703 (Del. 2019).


       Aside from the claims relating to Mullaney’s compensation and other monetary

benefits and the costs incurred by the estate in investigating alleged wrongdoing, the AC

does not identify any damage to the Debtor. The Court is cognizant of the Defendants’

“bootstrapping” concerns ─ that the Plaintiff is suing to recover the costs of

investigating breaches of fiduciary duty that, even if they occurred, did not harm the

Debtor or the beneficiaries. Because an award of damages will depend upon proof of a

breach of fiduciary duty and may be nominal or subject to allocation in light of the

significant expenses associated with the Examiner’s and the estate’s investigations, I

leave that question for another day. For present purposes, I consider only whether the

AC alleges a breach of fiduciary duty without regard to allegations of injury.




                                             15
18-01873-smb        Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56             Main Document
                                          Pg 16 of 67



       3.      The Claims

       This opinion divides the breach of fiduciary duty claims against the Director

Defendants into four categories: (1) compensation and related claims, including

Mullaney’s salary, bonus, perquisites and litigation expenses; (2) operational claims,

including fundraising, solicitation and donations; (3) miscellaneous pre-petition claims;

and (4) miscellaneous post-petition claims.


               a.      Mullaney’s Compensation

                       i.      Bonuses

       Mullaney earned an annual salary of $475,000 for the entire relevant period. The

Board also awarded Mullaney annual bonuses of $250,000 in 2013, $250,000 in 2014,

$200,000 in 2015, and $250,000 in 2016. The AC has dropped the claims asserted in

the Complaint that the Director Defendants breached their fiduciary duties when they

approved Mullaney’s annual base pay in the sum of $475,000.00, (Opposition at 23),

although he seeks to recover the post-petition salary payments based on theories

discussed below. However, the Plaintiff still contends that the Director Defendants

breached their fiduciary duties when they awarded Mullaney the bonuses and other

perquisites he received.


       The analysis begins with the Pearl Meyer Report. In May 2013, the Board

retained Pearl Meyer & Partners (“Pearl Meyer”) as its compensation consultant to

study and make recommendations regarding Mullaney’s compensation. Pearl Meyer

presented its report (“Pearl Meyer Report”) (Mullaney Exhibit 43),14 at a Board meeting



14    The “Mullaney Exhibits” were marked as exhibits at the deposition of Mullaney conducted by the
Examiner’s attorney and form part of the exhibits to the Examiner’s Report. The Mullaney Exhibits were

                                                 16
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 17 of 67



on June 13, 2013.15 Although Pearl Meyer could not conclude that Mullaney’s

compensation was reasonable under section 4958 of the Internal Revenue Code, also

known as the “Intermediate Sanctions” rule, it recommended that Mullaney’s base

annual salary remain at $475,000.00. (Pearl Meyer Report at 5.)


        Pearl Meyer also recommended that Mullaney should receive a 2012 bonus or

incentive pay between $50,000.00 and $200,000.00 and that the Compensation

Committee periodically review Mullaney’s award “to ensure it provides appropriate

rewards for high levels of performance and is supported by market practice.” (Id. at 5.)

Mullaney had proposed to Pearl Meyer that the discretionary bonus be $250,000 for an

“A+ performance.” Pearl Meyer opined that Mullaney’s proposed maximum bonus of

$250,000 was “not unreasonable as a general comment, but it is very high in a non-

profit environment.” (Id. at 4.)


        In addition to the bonus, the Debtor reimbursed Mullaney for personal and often

unsubstantiated travel and entertainment expenses for him and his wife in violation of

the Debtor’s travel policy, (¶¶ 68-69), and, from 2012 to 2016, paid the premiums on a

multimillion-dollar policy insuring Mullaney’s life on which his wife was the beneficiary.

The annual premium varied and totaled $9,602 in 2016. (¶ 70.) The Pearl Meyer

Report recommended that the Compensation Committee quantify the value of




filed with Volume 1 of Transcripts and Exhibits.

15       The AC, like the Complaint, alleges that Mullaney improperly influenced Pearl Meyer’s selection
of the peer groups used to determine the reasonableness of Mullaney’s compensation. (¶ 61.) In fact, as
set forth in the Prior Decision, 611 B.R. at 202-03, Pearl Meyer solicited Mullaney’s input.


                                                   17
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                       Pg 18 of 67



Mullaney’s other contract requests and consider requests of significant value when

considering the amount of his annual incentive. (¶ 62.)


       The AC alleges that the Board (i.e., Coneys, Dysart and Kant prior to 2016 and

Coneys and the 2015 Directors, defined below, in 2016) did not rely on Pearl Meyer’s

advice in connection with the award of the bonuses. Specifically, they did not evaluate

“Mullaney’s substantial other contractual requests, including spousal travel, payment of

travel costs, hotels associated with Mullaney’s move to Boston, and personal life

insurance,” and “awarded him the full amount of the $250,000 discretionary bonus

every year except for 2015.” (¶ 63.)


       Directors have broad discretion in the amount of compensation they award to a

corporation’s officers, In re Citigroup Inc. S’holder Derivative Litig., 964 A.2d at 138;

see Brehm v. Eisner, 746 A.2d at 262 n.56, but “there is an outer limit to that discretion,

at which point a decision of the directors on executive compensation is so

disproportionately large as to be unconscionable and constitute waste.” Brehm v.

Eisner, 746 A.2d at 262 n.56. As alleged, Dysart and Coneys ignored Pearl Meyer’s view

that a $250,000 bonus was “very high in a non-profit environment,” (Pearl Meyer

Report at 4), and that Mullaney’s significant, other benefits should be considered in

fixing the amount of the annual bonus. (Id. at 5.) In essence, they failed to inform

themselves of available information identified by Pearl Meyer even though they contend

that they relied in good faith on the Pearl Meyer Report (and KPMG) in approving

Mullaney’s compensation and are entitled, therefore, to the protection of 8 DEL. C. §




                                            18
18-01873-smb          Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56            Main Document
                                              Pg 19 of 67



141(e).16 (See Dysart Motion at 16-17; Coneys Motion at 16-17 & n.11, 24.) However, the

statutory protection afforded by 8 DEL. C. § 141(e) is not available when the directors do

not rely on the expert’s advice, Brehm v. Eisner, 746 A.2d at 262, and this is precisely

what the AC pleads. Ultimately, their reliance on the Pearl Meyer Report or KPMG is a

question of fact.


         Accordingly, the AC adequately alleges that in awarding the bonuses for the

years 2013, 2014 and 2015, Coneys and Dysart acted with gross negligence and breached

their fiduciary duties.


        By December 2015, Dysart had resigned from the Board. (¶ 64.) On December

23, 2015, the Board, consisting of Mullaney, Coneys and Kant, approved new Board

members Levitt, Kokich, Rappaport, Price and Atkinson (“2015 Directors”). Also in

December, the Debtor and Mullaney entered into an Employment Agreement. (¶ 64;

Mullaney Ex. 41.) The Employment Agreement provided for a five-year term

commencing January 1, 2016, an annual salary of $475,000, a discretionary bonus up to

$250,000, and other benefits including life insurance with his wife as a beneficiary and

spousal travel at the Debtor’s expense. (¶ 65.) None of the 2015 Directors attended a




16      Section 141(e) provides:
        A member of the board of directors, or a member of any committee designated by the
        board of directors, shall, in the performance of such member’s duties, be fully protected
        in relying in good faith upon the records of the corporation and upon such information,
        opinions, reports or statements presented to the corporation by any of the corporation's
        officers or employees, or committees of the board of directors, or by any other person as
        to matters the member reasonably believes are within such other person’s professional or
        expert competence and who has been selected with reasonable care by or on behalf of the
        corporation.

8 DEL. C. § 141(e).


                                                   19
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 20 of 67



Board meeting until March 2016,17 (¶ 52), and based on the timing, there is no basis to

infer that they had any role in the approval of the Employment Agreement.


        In 2016, the 2015 Directors and Coneys awarded Mullaney a $250,000 bonus.18

(¶ 59.) The AC alleges that the 2015 Directors breached their fiduciary duties by, inter

alia, approving excessive compensation and benefits for Mullaney for 2016, failing to

follow Pearl Meyer’s recommendations regarding Mullaney’s compensation in 2016, and

permitting Mullaney to defer payment of his compensation and deduct expenses from

the separate payroll ledger to avoid taxes and conceal his compensation from the

Debtor’s donors, the “limbo pay” scheme discussed below. (¶¶ 148 (Levitt), 152

(Kokich), 156 (Rappaport), 160 (Price), 164 (Atkinson).) The AC does not, however,

allege any facts supporting the inference that the 2015 Directors were aware of the Pearl

Meyer Report or its recommendations regarding Mullaney’s bonus. Furthermore, by

the time they attended their first meeting, the Employment Agreement was already in

place and authorized a discretionary bonus up to $250,000. Given the wide discretion

afforded a Board in fixing officer compensation and, unlike with Coneys, the failure to

allege the 2015 Directors’ knowledge of the Pearl Meyer recommendations, the AC fails

to allege facts that overcome the protection to which the 2015 Directors are entitled


17       Rappaport and Price did not attend the March 2016 Board meeting. (Ex. 76 at WON-EX 1292.)
“Ex.” refers to the document exhibits that form part of the Examiner’s Report. Exs. 1-100 were filed with
the Notice of Filing of Volume 1 of Redacted Document Exhibits to Final Report of Jason R. Lilien,
Examiner, dated Nov. 21, 2017 (ECF Main Case Doc. # 336). Exs. 101-214 were filed with the Notice of
Filing of Volume 2 of Redacted Document Exhibits to Final Report of Jason R. Lilien, Examiner, dated
Nov. 22, 2017 (ECF Main Case Doc. # 338).

18       The 2015 Directors dispute that the Board ever approved a 2016 bonus. A member of the Board
generally informed Fuchs by email of the amount of Mullaney’s bonus following the June meeting.
(Examiner’s Report at 207.) The minutes of the June 13, 2016 Board meeting, (Ex. 77), which Price and
Atkinson did not attend, do not reflect approval of any bonus for Mullaney. Nevertheless, the AC alleges
that the 2016 bonus was paid in July 2016. (¶ 84 (Chart).)


                                                   20
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56       Main Document
                                       Pg 21 of 67



under the business judgment rule with respect to the size of the bonus awarded to

Mullaney in 2016.


                     ii.    “Limbo Pay”

       There is second aspect of the bonus that causes greater concern. As alleged,

Mullaney sought to limit his taxes by deferring his bonus as so-called “limbo pay.” Per

Mullaney’s instructions, Fuchs maintained a separate ledger that tracked his “limbo

pay” and from which she paid his personal expenses, subtracting the payment from the

separate ledger balance. (¶¶ 3, 82.) Mullaney never paid taxes on his bonus amounts,

his bonuses were not reported on his Forms W-2, and Mullaney paid no FICA taxes on

those amounts. (¶ 83.) Nor for that matter did the Debtor pay its own portion of FICA

taxes. (Examiner’s Report at 230.) Mullaney had followed the same practice at his

prior employer, Smile Train Inc. (“Smile Train”), but at some point, Smile Train

reissued Mullaney’s W-2s for the years 2002–2010 that reported an additional

$1,144,574 in income as a result of the deferrals and improper travel and expense items.

(¶ 82.) Coneys and Dysart were aware of the “limbo pay” scheme no later than late

2015, (Examiner’s Report at 218; Ex. 213), and the AC alleges that Atkinson was also

aware of this practice. (¶ 88.)


       The “limbo pay” scheme appears to constitute an illegal tax avoidance scheme.

(See Examiner’s Report at 226-31.) Mullaney had full use of the “limbo pay”; he tapped

into it whenever he chose, directing Fuchs how to apply it to his expenses or to loans he

was supposedly making to the Debtor. (Fuchs Exs. 40-42.) For example, in 2013, he

initially used his entire 2013 bonus to make a $250,000 impact loan to the Debtor. (See

Fuchs Ex. 40; Mullaney Ex. 35.) Logically, he could not loan his bonus without

                                            21
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56              Main Document
                                           Pg 22 of 67



receiving it.19 And during a May 2013 meeting with Pearl Meyer representatives and the

independent directors, “Dysart asked about the treatment of some expenses and if they

needed to be treated as income[,] [and] Coneys agreed to bring up with our audit

partner at his next meeting.” (Ex. 187.1 at 2.)


        It appears, therefore, that the Debtor underreported Mullaney’s taxable income.

For example, the Debtor’s 2013 IRS Form 990 showed that Mullaney had received his

taxable compensation in the amount of his base pay, $475,000, no additional taxable

compensation, and $42,744 in non-taxable benefits. (Fuchs Ex. 7 (2013 Form 990, Sch.

J).) Subsequent Form 990 federal returns were to the same effect. If all or any portion

of the bonus was taxable income, the Debtor would have been required to withhold taxes

from Mullaney’s bonus compensation and pay over to the IRS the withheld portions and

the Debtor’s corresponding share of FICA taxes. And as noted, it also appears that the

Debtor underreported Mullaney’s income in its submissions to New York State through

Form CHAR500, which attached the Debtor’s Form 990 federal tax return, and to the

IRS when it filed that tax return.


        A director breaches his fiduciary duty of loyalty when he causes the corporation

to violate positive law, including tax law, see Prior Decision, 611 B.R. at 204 (citing


19      The Debtor’s governmental filings did not disclose Mullaney’s impact loans. The Debtor operated
on a July 1-June 30 fiscal year. As a result, the Form 990 actually covered six months of the next year.
For example, the 2013 Form 990 covered July 1, 2013 to June 30, 2014.
          The Debtor’s Forms 990 federal tax returns showed that J. Mullaney, Brian Mullaney’s father,
had made an impact loan of $250,000, (see Fuchs Ex. 7 (2013 Form 990, Sch. L)), a fact confirmed by a
loan agreement between the Debtor and J. Mullaney. (Ex. 111.) Subsequent Forms 990 also showed a
$250,000 impact loan from J. Mullaney. (See Fuchs Ex. 8 (2014 Form 990, Sch. L)); Declaration of Bijan
Amini, dated Mar. 25, 2020 (“Amini Declaration”) (ECF Doc. # 84), Ex. 5 (2015 Form 990, Sch. L, Part
II); id., Ex. 6 (2016 Form 990, Sch. L, Part II).)




                                                  22
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                       Pg 23 of 67



Hampshire Grp., Ltd. v. Kuttner, C.A. No. 3607-VCS, 2010 WL 2739995, at *32 (Del.

Ch. July 12, 2010)), and accordingly, the AC alleges that Coneys and Dysart breached

their fiduciary duty of loyalty by permitting the Debtor to engage in the “limbo pay”

scheme. Except for Atkinson who also served on the Smile Train Board of Directors

when Mullaney utilized the same “limbo pay” scheme, the AC does not allege facts

suggesting that the other 2015 Directors were aware of the “limbo pay” scheme.


                     iii.   Perquisites

                            a.     Travel and Entertainment

       Under the Debtor’s Travel Policy, effective October 4, 2012, (Ex. 93 at App. G.),

the Debtor would “only approve travel purchases or reimburse expenses incurred in

connection with WonderWork business that are appropriately documented by the

employee in accordance with the acceptable accountable plan under IRS Reg. 1.62-2.”

(Id. at 1.) The Debtor would “not approve travel purchases or reimburse travelers for

expenses which are inherently personal in nature such as child care, clothing, personal

recreation or entertainment, etc.” (Id.) Travel expenses had to be approved by the

employee’s supervisor or by the CFO, if appropriate, and the Debtor would not pay for a

spouse’s travel expenses except in unusual circumstances which required the spouse’s

presence, and any exception had to be approved by the Debtor’s “CEO or other

staff/officer in charge of such decisions, or by the Board of Directors.” (Id. at 2.) In

addition, prior to 2016, the Debtor paid the premiums on a multimillion-dollar policy

insuring Mullaney’s life on which his spouse was the beneficiary. (¶ 70.) The

Employment Agreement approved by the Board in December 2015 included provisions

under which the Debtor paid the premiums on approved life insurance policies and


                                             23
18-01873-smb        Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                 Main Document
                                            Pg 24 of 67



authorized a travel allowance for Mullaney to bring his wife to major donor events,

visits, and overseas program trips. (Mullaney Ex. 41 at 12; ¶ 71.)


        The AC alleges that each Director Defendant, during his tenure, breached his

fiduciary duty by “approving inappropriate and excessive compensation and benefits for

Mullaney,” (¶¶ 140, 144, 148, 152, 156, 160, 164), including the aforementioned life

insurance policies. (¶ 71.) The AC also implies that the Director Defendants breached

their fiduciary duties by allowing Fuchs, in violation of the Travel Policy and applicable

law, to reimburse Mullaney for personal, unsubstantiated and/or excessive expenses

and spousal travel without reporting the reimbursement as compensation, and allowing

Mullaney to recoup, as business expenses, his costly travel expenses commuting

between the Boston area, where he lived, and New York.20 (¶¶ 68-69.)


        There is a significant question whether the Debtor ever reimbursed Mullaney for

these perquisites in addition to awarding his annual bonus. The Examiner’s Report and

the documents forming part of his report indicate that Mullaney was reimbursed for his

expenses ─ business, personal and unsubstantiated ─ from his “limbo pay.”

(Examiner’s Report at 210-17.) The issues relating to the “limbo pay” scheme, including

the failure to pay taxes and in the accuracy of the Debtor’s financial and tax reporting,

have been discussed. But if the “limbo pay” was received by and property of Mullaney,

as the Plaintiff contends, debiting the “limbo pay” to defray expenses would mean that

Mullaney was paying the expenses with his own money.



20      Fuchs informed the Examiner that Mullaney was not subject to the Travel Policy. (Examiner’s
Report at 71, 219.) As written, the Travel Policy applied to all employees, and the AC does not allege that
the Board exempted Mullaney from the Travel Policy.


                                                    24
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 25 of 67



       Regardless of whether Fuchs deducted the travel expenses from the Board-

approved bonuses or separately reimbursed Mullaney, the AC fails to allege that the

Director Defendants breached their fiduciary duties. In Mullaney’s case, the Travel

Policy vested the day-to-day reimbursement decisions in Fuchs, the CFO, and the AC

does not allege that a Director Defendant approved any specific reimbursement request.

(See ¶ 122 (“No one from the Board ever reviewed any of Mullaney’s American Express

invoices or other expenditures until May 2017, when Coneys reviewed Mullaney’s FY16

invoices in connection with the BDO audit.”).) Reimbursement for his spouse’s travel,

an exception to the usual rules, was vested in the “staff/officer in charge of such

decisions, or by the Board of Directors,” and was apparently left for Fuchs’ judgment

along with the other reimbursement decisions. The AC essentially alleges a Caremark

claim against each Director Defendant based on his failure to monitor and oversee

Fuchs’ reimbursement decisions.


       The AC fails to allege the bad faith required by Caremark. During the relevant

period, the Debtor had established a Travel Policy which, in the case of Mullaney, vested

Fuchs with the duty to make the reimbursement decisions regarding Mullaney’s

expenses. The Travel Policy set out the relevant reimbursement criteria, including the

business-related and substantiation requirements. While the AC implies that the

Director Defendants breached their fiduciary duties by failing to approve or monitor

Fuchs’ reimbursement decisions, including spousal travel, the AC does not identify any

red flags warning them that that Fuchs was abusing the Travel Policy. Admittedly,

Coneys and Dysart, familiar with Pearl Meyer’s recommendations, should have been

aware of the amount of these benefits in fixing Mullaney’s bonus. But the AC does not


                                            25
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 26 of 67



allege facts plausibly implying that the Director Defendants “knew that they were not

discharging their fiduciary obligations” by vesting the day-to-day reimbursement

decisions in Fuchs without personally reviewing Mullaney’s receipts. See Stone v.

Ritter, 911 A.2d at 370.


                                   b.     Insurance

       The AC acknowledges that Mullaney’s compensation under the Board-approved

Employment Agreement included a life insurance policy with his spouse as the

beneficiary. (¶¶ 70-71.) The cost in 2016 was $9,602. (¶ 70.) The decision to provide

this relatively de minimis benefit as part of Mullaney’s compensation under his

Employment Agreement was not “so unconscionable as to constitute waste or fraud,”

Brehm v. Eisner, 746 A.2d at 262, although, for the reasons stated, it should have been

factored into the consideration of the amount of his bonus and possibly, his taxable

income.


       The AC does not allege that the Board approved the premium payments in prior

years, but the same result would follow if they did. If, on the other hand, the AC is

alleging that the Board failed to approve the payment of the insurance premiums prior

to 2016, but Fuchs paid them anyway, and the Board breached its fiduciary duty by

failing to monitor Fuchs, the Court reaches the same conclusion it did with respect to

the travel expenses. In the absence of red flags, and none are alleged, the AC fails to

allege that Coneys and Dysart “knew that they were not discharging their fiduciary

obligations.”




                                            26
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56              Main Document
                                           Pg 27 of 67



                        iv.     Legal Fees and Litigation Expenses

        After Mullaney left his prior position as CEO and President of Smile Train,

Mullaney became personally involved in a series of lawsuits with Smile Train. (¶ 73.) In

Smile Train, Inc. v. Brian F. Mullaney, No. 12-cv-9102 (S.D.N.Y.), Smile Train sued

Mullaney for copyright infringement and misappropriation of trade secrets, including

Smile Train’s donor list (the “Smile Train Copyright Case”).21 (¶ 74.) The Debtor was

not a party to the lawsuit, (¶ 75), but the complaint in that case alleged that the Debtor

was the primary beneficiary of the copyright infringement and misappropriation of

trade secrets. (Amini Declaration, Ex. 1 at ¶¶ 27, 29, 59, 79.) Dysart, Coneys, and Kant

resolved to indemnify Mullaney for up to $150,000, (¶ 74), but the Debtor ultimately

spent $245,357.45 in legal fees, which Coneys reviewed and approved. (¶ 76.) The

parties settled the lawsuit in July 2013. Coneys signed the settlement agreement under

which the Debtor paid the settlement amount of $450,000 that it characterized as a

donation, and Dysart also knew about the Smile Train settlement and legal fees. (¶ 77.)


        The Debtor also paid at least $58,539.38 to quash a subpoena that Smile Train

served on Mullaney personally in connection with a New York state court lawsuit

brought against Smile Train’s outside computer consultant, Gregory Shaheen and his

company Ferris Consulting, Inc. (¶ 79.) In the lawsuit, Smile Train alleged that

Shaheen had assisted Mullaney in obtaining confidential and proprietary information

relating to Smile Train. (Id.) Coneys reviewed the legal bills, and Dysart was aware of

Debtor’s payment of Mullaney’s legal fees. (Id.)



21     A copy of the complaint filed in the Smile Train Copyright Case is annexed to the Amini
Declaration as Exhibit 1.


                                                  27
18-01873-smb          Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56      Main Document
                                           Pg 28 of 67



          Finally, the Debtor paid more than $14,000 for Mullaney’s flights and

accommodations in connection with Smile Train UK’s case against Mullaney for

violation of the United Kingdom Charities Act of 1993 (the “Smile Train UK Lawsuit”).

(¶ 80.)


          These lawsuits were routinely discussed at Board meetings attended by Coneys,

Dysart and Kant; the payments preceded the election of the 2015 Directors. (¶ 81.) In

essence, the Plaintiff contends that it was irrational and an utter dereliction of duty for

Coneys and Dysart to allow the Debtor to pay Mullaney’s personal legal fees, expenses

and settlements in connection with litigations as to which the Debtor was not a party.

There may be explanations for why Coneys and Dysart believed it was in the interests of

the Debtor to assume these financial burdens though it had no legal obligation to do so,

but this is a factual question. The AC is sufficient to foist the burden on Dysart and

Coneys to provide an explanation. Accordingly, the AC states a claim for breach of

fiduciary duty by Coneys and Dysart regarding the payment of Mullaney’s personal legal

fees, expenses and settlements in these three matters.


                 b.      Operational Matters

                         i.     Impact Loans

          Impact loans allow investors to earn a return on their capital while also creating a

positive social impact. (Examiner’s Report at 78.) For approximately one year

beginning in May 2013, Mullaney entered into a series of impact loans that collectively

totaled close to $10 million payable in five years. (¶ 100.) This involved seven

unsecured loan agreements with various charitable foundations and wealthy individuals

with maturity dates starting in May 2018, when $8 million would become due, and

                                               28
18-01873-smb        Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                 Main Document
                                            Pg 29 of 67



ending in January 2020. (Id.) The Board of Directors Policy Manual, (Ex. 93), provided

that the Board must adopt a budget procedure that maintains “current assets (cash,

accounts receivable, pre-paid expenses, etc.) at any time at no less than 100% of current

liabilities (accounts payable, debt due in 12-months, etc., but excluding deferred

revenues).”22 (Id. at 6.) Despite these maturity dates, the Debtor’s ten-year marketing

projections, (Mullaney Ex. 27), presented to the Board in October 2013, showed only

66% repayment by the end of 2020 and full repayment by October 2021.23 (¶ 103.)


        The AC does not allege that the Board approved the impact loans; instead, the

substance of this claim is that Mullaney was entering into impact loans with Coneys’ and

Dysart’s knowledge that the Debtor projected (at least by October 2013) it could not pay

when due and Coneys and Dysart failed to implement any system, consistent with the

budget procedure specified in the Policy Manual, to monitor Mullaney in regard to the

debt he was adding to the Debtor’s balance sheet.


        The AC adequately alleges a Caremark claim against Coneys or Dysart in

connection with the impact loans. The inability to repay the impact loans when due

violated the budgetary procedures under the Policy Manual. At a minimum, the

presentation to the Board in October 2013 was a red flag that the Debtor had entered or

was about to enter into a series of transactions that would leave the Debtor equitably

insolvent. The AC implies that Coneys and Dysart, though aware of the looming, future



22        The Policy Manual actually required the Debtor to “maintain assets that are no less than 100% of
liabilities.” (¶ 94.) The Policy Manual was concerned with current assets and current liabilities, not total
assets and total liabilities.

23      By then, the Debtor had already borrowed $8.1 million. (Examiner’s Report at 81.)


                                                     29
18-01873-smb     Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56      Main Document
                                        Pg 30 of 67



problem, did nothing to stop or limit the impact borrowing. While it may be that some

or all of the impact loans were subsequently forgiven, and the Debtor suffered no harm,

these allegations state a Caremark claim.


                      ii.    Misrepresentations

       The AC alleges that Mullaney made numerous misrepresentations in its

fundraising materials regarding the sources and uses of funds. (See ¶ 97.) “Given that

these fundraising campaigns were the bulk of Debtor’s activities, the Board knew or

should have known that their contents were false and misleading throughout Debtor’s

existence.” (¶ 98.) The AC does not allege that the Director defendants authorized or

made the misrepresentations.


       This Caremark claim suffers from at least two shortcomings. First, the

misrepresentations span several years and several Boards, and allegations regarding

what the Board knew or should have known is the same type of group pleading problem

that resulted in the dismissal of the claims against the Director Defendants in the Prior

Decision. Second, and relatedly, the allegations do not identify any red flags which

would have caused a Director Defendant to suspect that Mullaney was making the

misrepresentations alleged in the AC. Accordingly, the claim that the members of the

“Board” breached their fiduciary duties by failing to monitor Mullaney’s representations

in the solicitation materials is legally insufficient.


                      iii.   Restricted Funds

       Generally, a charitable corporation licensed to operate in New York has full

ownership of its funds and may use them for “any purpose specified in its certificate of



                                               30
18-01873-smb       Doc 104       Filed 12/19/20 Entered 12/19/20 10:05:56                  Main Document
                                            Pg 31 of 67



incorporation.” N.Y. NOT-FOR-PROFIT CORP. LAW § 513(a) (2014). Where, however, a

donor specifies a purpose in the gift instrument, the donation must be applied to “the

purposes specified . . . and to the payment of the reasonable and proper expenses of

administration of such assets.” N.Y. NOT-FOR-PROFIT CORP. LAW § 513(b); see also In re

Friends for Long Island’s Heritage, 911 N.Y.S.2d 412, 420 (N.Y. App. Div. 2010)

(holding that donor-restricted funds cannot be used to satisfy creditors of a charitable

corporation). The governing board of the charitable corporation must cause accurate

accounts of restricted funds to be kept separate and apart from the accounts of its other

assets, and “[u]nless the terms of the particular gift instrument provide otherwise, the

treasurer shall make an annual report to the . . . governing board . . . concerning the

assets held under this section and the use made of such assets and of the income

thereof.” N.Y. NOT-FOR-PROFIT CORP. LAW § 513(b). Failure to comply in good faith with

the notice or disclosure or reporting provisions of Section 513(b) “shall make the

corporation liable for any damage sustained by any person in consequence thereof.”

N.Y. NOT-FOR-PROFIT CORP. LAW § 521. In addition, the Policy Manual recognized the

distinction between restricted and unrestricted funds and the limitations on the use of

the latter.24 (Ex. 93 at 8-9.)




24      The Policy Manual stated:
        Donations shall be used for purposes consistent with the donor’s intent, as described in
        the relevant solicitation materials, or as specifically directed by the donor. If a donation
        is not able to be used as directed or promised, WonderWork shall either return the
        donation or receive the donor’s permission to apply the donation to another area of
        operations.
(Ex. 93 at 8.) While the restriction on the use of donations under the Not-For-Profit-Law looks to the
purpose expressed by the donor in an instrument, the Policy Manual also considers the contents of the
Debtor’s solicitation materials even in the absence of the donor’s written direction.



                                                     31
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 32 of 67



        The AC alleges that the Debtor did not segregate its restricted funds, did not keep

track of its restricted funds currently, and did not adopt adequate controls over the

spending of such funds, consistent with proper practices. (¶ 95.) The allegation is

backed up by the extensive efforts by the Examiner and his professionals to restate the

restricted funds balance and usages. (Examiner’s Report at 153-83.) The failure to

properly segregate and account for the use of restricted funds was illegal and subjected

the Debtor to potential liability under the Not-for-Profit Corporation Law.


        In addition, the AC pleads that the Debtor misused restricted funds, including

funds contributed in response to solicitations describing other uses for the donations.

In particular, the AC charges that the Debtor represented in its solicitation materials

that donations would be used to pay for surgeries but were used to pay direct mail

expenses; the donations would be matched, resulting in doubling or tripling the number

of surgeries, when in fact the “matching funds” were used for expenses; and a $300

donation would be used to pay the entire cost of a surgery, but the Debtor only paid $25

per surgery and kept the remainder for fundraising and other expenses.25 (¶ 97.)


        The AC alleges that the various committees of the Board, including the audit

committee, never met, (¶ 50), or that the Director Defendants never did anything to

ensure that the Debtor was complying with New York law regarding restricted funds.

Each of the Director Defendants state or imply that they relied on KPMG’s clean audits

as a justification for the various acts and omissions alleged in the AC regarding the



25      Some of these alleged misuses of restricted funds and the related misrepresentations may be
intertwined with the joint cost allocation accounting rules discussed below in connection with the claims
against Fuchs.


                                                   32
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 33 of 67



restricted funds as well as Mullaney’s “limbo pay” and the adequacy of financial

reporting and internal controls. (See Coneys Motion at 16-17 & n.11, 24; Reply

Memorandum of Law in Further Support of Motion to Dismiss the Litigation Trustee’s

Amended Adversary Complaint as Against Defendant John J. Coneys, dated May 6,

2020 (“Coneys Reply”), at 6-9, 12-13 (ECF Doc. # 95); Dysart Motion at 16-17;

Theodore Dysart’s Reply to Plaintiff’s Opposition to Defendants’ Renewed Motions to

Dismiss, dated May 6, 2020 (“Dysart Reply”), at 4 (ECF Doc. # 97); 2015 Directors

Motion at 17, 26, 29; Reply Memorandum of Law in Further Support of Motion to

Dismiss the Third, Fourth, Fifth, and Sixth Claims Asserted in the Amended Complaint,

dated May 6, 2020 (“2015 Directors Reply”), at 6 n.3; 9; 16 (ECF Doc. # 96).) In fact,

Sama’s complaint filed against KPMG pleads as much. Prior Decision, 611 B.R. at 2o4.


       However, a factual statement in one litigation does not qualify as a judicial

admission in another lawsuit brought by the same plaintiff. See, e.g., CBRE Inc. v. Pace

Gallery LLC, No. 1:17-CV-2452, 2018 WL 740994, at *2 (S.D.N.Y. Feb. 6, 2018) (“The

binding effect of the judicial admission is in the action in which it was made, not in

separate and subsequent cases.”) (internal quotation marks omitted); MF Glob.

Holdings Ltd. v. PricewaterhouseCoopers LLP, 199 F. Supp. 3d 818, 838 n.12 (S.D.N.Y.

2016) (“[A] judicial admission only binds the party that makes it in the action in which it

is made, not in separate and subsequent cases.”). A court may treat “judicial admissions

made in one action as evidence in a different proceeding, and that evidence may be

contradicted by other evidence when presented.” CBRE Inc. v. Pace Gallery LLC, 2018

WL 740994, at *2 (internal citations, quotation marks, and ellipses omitted); Hausler v.

JP Morgan Chase Bank, N.A., 127 F. Supp. 3d 17, 37 (S.D.N.Y. 2015) (“[A] court may


                                            33
18-01873-smb       Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56      Main Document
                                        Pg 34 of 67



[still] consider a judicial admission as evidence in another case. Such evidence may,

however, be contradicted by other evidence when presented.”) (insertion in original).


       The Director Defendants may ultimately prevail on their contention that they

should be absolved of liability because they reasonably relied on KPMG’s clean audits

pursuant to 8 DEL. C. § 141(e). But their reasonable reliance presents a factual issue that

must be resolved at trial. The AC sufficiently alleges that the Director Defendants

continuously failed to monitor the Debtor’s adherence to state law or even adopt a

system to monitor the correct characterization and use of the restricted donations the

Debtor was receiving. Accordingly, AC states a claim for breach of the fiduciary duty of

loyalty.


              c.      Miscellaneous Pre-petition Claims

                      i.     HMS Arbitration

       In 2011, Mullaney caused the Debtor to enter into an agreement with HelpMeSee,

Inc. (“HMS”) to provide HMS with fundraising services. (¶ 106.) HMS terminated the

Agreement for cause effective August 17, 2012; Mullaney caused the Debtor to

commence an arbitration against HMS in March 2013; and HMS counterclaimed

alleging breach of contract, breach of fiduciary duty, fraudulent inducement, copyright

infringement and an accounting, and sought compensatory and punitive damages,

injunctive relief, costs and attorneys’ fees. (¶ 107.) Three-and-one-half years later, and

after forty-nine days of testimony from fourteen witnesses, (Examiner’s Report at 44),

the Arbitrator issued a partial final award on October 13, 2016, in favor of HMS in the

amount of $8,342,314.68 and also awarded HMS reasonable costs and attorneys’ fees

incurred in connection with the arbitration, to be the subject of a separate award. (¶

                                            34
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56               Main Document
                                           Pg 35 of 67



109.) On December 21, 2016, the Arbitrator issued a final award which, in addition to

the $8,342,314.68, granted HMS $4,706,553.18 in attorneys’ fees plus interest, and

$149,563.99 in arbitration costs. (¶ 111.) The Supreme Court of the State of New York

confirmed the compensatory award in the sum of $8,342,314.68 plus interest, costs and

disbursements for a total award of $11,124,170.78. Help Me See, Inc. v. WonderWork,

Inc., Index No. 655667/2016, 2016 WL 11031095 , at *1 (N.Y. Sup. Ct. Dec. 2, 2016),

aff’d, 69 N.Y.S.3d 275 (N.Y. App. Div. 2018).26


        Among other things, the Arbitrator described as “unconscionable” Mullaney’s

exploitation of HMS by “rais[ing] money to pursue his personal interests,” stated that

Mullaney was “not a credible witness” and consistently ignored discovery orders, and

characterized the conduct of the Debtor and Mullaney as “reprehensible.” (¶ 114.) The

AC charges that “[n]otwithstanding the gravity of the allegations against Mullaney and

Fuchs and the approximately $925,000 in legal fees and expenses incurred by Debtor,

the Board did not become involved in the arbitration or undertake any investigation into

the merits of HelpMeSee’s claims, including the claims regarding discovery abuses.” (¶

115.)


        The Plaintiff appears to blame the Director Defendants, including the 2015

Directors, for the adverse arbitration award. And perhaps there is an unspoken

assumption that if the Debtor had not sued HMS, HMS never would have sued the

Debtor, an assumption without basis. The Debtor was being sued and had to defend

itself. The “Board minutes reflect discussions of the case, and Coneys was given legal fee


26      The order entered by the Supreme Court did not reflect confirmation of the award for attorneys’
fees.


                                                   35
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 36 of 67



invoices to review on a regular basis, and the record suggests that he did review and

approve payment of each invoice.” (Examiner’s Report at 259; see Ex. 66 at 2; Ex. 76 at

3; Ex. 77 at 4; Ex. 190 at WON-EX 1255.) The Debtor was represented by counsel

throughout the arbitration, the Director Defendants discussed the arbitration at Board

meetings, and they received updates regarding the legal fees. (See Ex. 76 at 3; Ex. 77 at

4.) Contending that the Director Defendants breached their fiduciary duties by not

getting “involved” or “undertak[ing] an investigation” is wholly conclusory.

Accordingly, any claim that the Director Defendants breached their fiduciary duties by

failing to monitor or investigate the claims in the arbitration lacks merit and is

dismissed.


                     ii.    Dysart’s “Noiseless Withdrawal”

       The AC alleges that Dysart resigned from the Board in November 2015 as a result

of disagreements with Mullaney regarding Mullaney’s compensation and whether the

Debtor should retain employment counsel in connection with Mullaney’s proposed

employment agreement. (¶ 51.) It further alleges, “[u]pon information and belief,” that

“Dysart did not communicate these concerns or his reasons for resigning to either Kant

or Coneys[,] [and] [i]t does not appear that Kant or Coneys were aware of the actual

reasons for Dysart’s departure.” (Id.) In support of the obligation to make a “noisy

withdrawal,” the Plaintiff cites CMS Inv. Holdings, LLC v. Castle, C.A. No. 9468-VCP,

2015 WL 3894021 (Del. Ch. June 23, 2015). (Opposition at 24-25.)


       In CMS Inv. Holdings, LLC, the complaint alleged that the Castles and the

Wilsons, members of RPH, engaged in self-dealing to the detriment of RPH; they

“purposefully took actions to block RPH from receiving much-needed debt refinancing,

                                             36
18-01873-smb       Doc 104       Filed 12/19/20 Entered 12/19/20 10:05:56                  Main Document
                                            Pg 37 of 67



facilitated the Company’s decline into insolvency, secretly negotiated with its creditors,

and then, through Next Org and AMS, purchased on favorable terms the Services

Businesses back from RPH in receivership.” 2015 WL 3894021, at *19. A third member

of RPH, Stawiarski, resigned from the RPH Board “to avoid having to vote on these

matters.” Id. at *20. In seeking to dismiss the breach of fiduciary duty claim against

himself, Stawiarski argued that the allegations of breach focused on the Castles and the

Wilsons and failed to state a claim against him in this regard. Id. The Court denied the

motion, stating that a developed record might vindicate Stawiarski, but “[i]f he were

aware of those designs, it conceivably could have been a breach of his fiduciary duties to

have done nothing other than resign from the Board.” Id. (citing In re China Agritech,

Inc. S’holder Derivative Litig., C.A. No. 7163-VCL, 2013 WL 2181514, at *24 (Del. Ch.

May 21, 2013)).27


        Aside from arguing facts outside the record, Dysart’s sole response to the

allegation relating to his quiet resignation is that “[t]he Trustee does not cite any

authority in support of this prospect, because no such standard of conduct exists.”

(Dysart Reply at 3.) Dysart’s reply ignores the Plaintiff’s reliance on CMS. Admittedly,




27     The requirement to make a “noisy withdrawal” finds some support in Judge Cardozo’s
admonition:
        A beneficiary, about to plunge into a ruinous course of dealing, may be betrayed by
        silence as well as by the spoken word.
        The trustee is free to stand aloof, while others act, if all is equitable and fair. He cannot
        rid himself of the duty to warn and to denounce, if there is improvidence or oppression,
        either apparent on the surface, or lurking beneath the surface, but visible to his practiced
        eye.

Global Woolen Co. v. Utica Gas & Elec. Co., 121 N.E. 378, 380 (N.Y. 1918).




                                                     37
18-01873-smb       Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56       Main Document
                                        Pg 38 of 67



it was well known that the Dysart had a running battle with Mullaney regarding his

compensation dating back to the decision to hire Pearl Meyer. Furthermore, Dysart sent

a “snarky resignation letter” to Mullaney, (Ex. 73), which is not part of the record but

may provide a defense to this charge. However, these matters must await trial. The

substance of the Plaintiff’s allegation is that Dysart was concerned that the Debtor was

about to engage in a ruinous course of conduct by entering into an Employment

Agreement with Mullaney without the assistance of counsel and quit rather than raise

his concerns with the Coneys and Kant who were otherwise unaware of the danger. This

states a claim for breach of fiduciary duty.


              d.      Miscellaneous Post-Petition Claims

                      i.     Motion to Appoint a Trustee

       On January 18, 2017, HMS moved for the appointment of a chapter 11 trustee

(the “Trustee Motion”). The Debtor opposed the motion, and Kokich, Coneys, Levitt,

Price, Rappaport, and Atkinson (collectively, the “Director Declarants”) filed supporting

declarations opposing the Trustee Motion. The Plaintiff asserts that the Director

Declarants breached their fiduciary duties of due care and good faith by submitting the

declarations, and their actions added to the post-petition expenses incurred by the

estate. “[A]ll worked diligently to protect Debtor’s officers at Debtor’s expense,

including by submitting false and misleading declarations to this Court. Not a single

one of these directors ever corrected their statements to this Court regarding Debtor’s

management, even when it became apparent to them that Debtor’s senior management

was wholly unfit to run a public charity.” (¶ 4.) These declarations universally stressed

the Board’s involvement in the Debtor’s affairs and their confidence in Mullaney, but the


                                               38
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 39 of 67



Examiner’s investigation revealed that they were passive and overly deferential to

Mullaney. (¶¶ 120-22.) Despite the Arbitration ruling detailing Mullaney’s improper

conduct, the Director Declarants “all affirmed, under penalty of perjury, that ‘the Board

has no potential, planned or pending claims against’ Mullaney and that Mullaney had

the Board’s ‘utmost confidence,’ even though the Board had not conducted an internal

investigation.” (¶ 123.) Finally, the Court relied on these declarations in deciding to

appoint an examiner rather than a trustee for fear that displacing Mullaney with a

trustee would adversely affect the Debtor. (¶ 124.)


       The Plaintiff characterizes the Director Declarants’ declarations as “false and

misleading,” (¶ 135), implying the Director Declarants intentionally lied or, at a

minimum, were oblivious to the Board’s role and Mullaney’s wrongful conduct. But

there is nothing in the AC to challenge the Director Declarants’ honest belief at the time

that the Board had done its duty, Mullaney was critical to the future of the Debtor and

the Debtor had no claims against Mullaney. They were entitled to disagree with the

arbitrator’s findings and urge to the Court that displacing Mullaney and appointing a

trustee would spell the death knell of the Debtor, a fear that proved correct even if the

appointment of a trustee was warranted. In fact, I take judicial notice that their views

were shared by some of the Debtor’s creditors, donors and others who opposed HMS’s

motion to appoint a trustee and echoed many of the same points made by the

declarants. (See Declaration [of Iris Detter] in Opposition to HelpMeSee’s Motion to

Appoint a Trustee, dated Feb. 22, 2017 (Main Case ECF Doc. # 49); Declaration of Dr.

Joseph G. McCarthy in Opposition to HelpMeSee’s Motion to Appoint a Trustee, dated

Feb. 23, 2017 (Main Case ECF Doc. # 50); Declaration [of Garrett Moran] in


                                            39
18-01873-smb     Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56          Main Document
                                        Pg 40 of 67



Opposition to HelpMeSee’s Motion to Appoint a Trustee, dated Feb. 15, 2017 (Main

Case ECF Doc. # 53); Declaration [of Tamsen Ann Ziff] in Opposition to HelpMeSee’s

Motion to Appoint a Trustee, dated Feb. 24, 2017 (Main Case ECF Doc. # 59);

Declaration [of Roman Vinoly] in Opposition to HelpMeSee’s Motion to Appoint a

Trustee, dated Feb. 23, 2017 (Main Case ECF Doc. # 63).)


       As noted in the Prior Decision, the attorney for HMS, the same attorney that now

represents the Plaintiff, never moved to impose sanctions against the Director

Declarants for submitting “false and misleading” declarations, Prior Decision, 611 B.R.

at 201 n.15, and while the Plaintiff criticizes their failure to investigate the accuracy of

their statements in light of the Arbitrator’s findings before submitting their declarations,

the Plaintiff relies on a 274-page Examiner’s Report prepared following an extended

investigation to support the claim that the Director Declarations were “false and

misleading.” The Director Declarants were operating on a much shorter timeline and

without the benefit of the Examiner’s investigation. The Plaintiff’s allegations relating

to the submission of the Director Declarations fails to state a claim for breach of the

duty of care or loyalty.


                      ii.    Failure to Cooperate with BDO

       On May 24, 2017, the Bankruptcy Court approved the Debtor’s retention of BDO

USA LLP (“BDO”) to audit the Debtor’s Financial Statements of June 30, 2016 and

prepare its IRS Form 990. (¶ 34.) The Debtor’s former auditor, KPMG, and two others




                                              40
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 41 of 67



refused to audit the Debtor.28 (¶ 126.) BDO had to complete the work on an abbreviated

schedule, and the Debtor agreed to pay BDO $120,000 for audit services and $5,000 for

tax services, more than double what it had paid KPMG for similar services in years past.

(¶ 127.) The AC alleges that BDO delayed its work and ultimately failed to complete the

audit due to numerous concerns with the Debtor’s financial records. (¶ 128.) The

problems BDO identified included in-kind valuation, loan liabilities (including loan

forgiveness), functional expense and joint cost allocation, the accrual of Mullaney’s

bonus, fiscal years 2015 and 2016 recording of contributions, the release of net assets,

and going concern financial statement presentation, as well as the effect of these

changes on the overall net assets and results presented in prior years. (Id.)


        On August 28, 2017, BDO informed the Debtor’s Audit Committee, apparently

consisting of Coneys and Rappaport, that there was a possibility that it might be unable

to complete the audit altogether, but on September 1, 2017, the Debtor filed a pleading

falsely stating “BDO has informed the Debtor that the audit should be concluded soon.”

(¶ 128; see Debtor’s Reply in Further Support of Motion for Entry of an Order

Extending Debtor’s Exclusive Periods for Filing a Chapter 11 Plan and Soliciting

Acceptances Thereof, dated Sept. 1, 2017, at ¶ 2 (Main Case ECF Doc. # 227).)


        Although Coneys had asked BDO not to communicate its concerns formally in

writing, (¶ 128), BDO finally communicated its specific concerns in writing on

September 1, 2017. BDO felt it necessary to formally document the unresolved issues,



28       The AC alleges that Debtor offered several inconsistent and conflicting reasons for KPMG’s
refusal to conduct the audit, (¶ 126), but does not spell out what they were.



                                                   41
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56              Main Document
                                           Pg 42 of 67



and due to the collective magnitude of these matters, BDO indicated that it might

decline to issue a report on Debtor’s financial statements altogether. (¶¶ 128-29.) BDO

identified at least ten issues that required material adjustments to the financial

statements and explained that these items were of such significance that the Debtor’s

inability to resolve any one of them would lead to a modification of BDO’s audit report,

and possibly, the issuance of a disclaimer of an opinion or an adverse opinion.29 (¶ 129.)

BDO further stated that these transactions had caused BDO to incur $350,000 in out of

scope costs,30 and neither Coneys, Rappaport, Mullaney, nor any other Board member

disclosed to the Court or, upon information and belief, the Examiner, these significant

issues with BDO’s audit. (¶ 130.)


        The Court first learned of the significant issues delaying the completion of the

audit issues when BDO filed a response to an order to show cause issued by the Court as

to why the 2016 Audit had not been completed. (¶ 131; see Statement of BDO USA, LLP

Regarding Debtor’s Response to Order to Show Cause Dated September 25, 2017,

dated Oct. 9, 2017 (“BDO Statement”) (Main Case ECF Doc. # 256).) According to the

BDO Statement (and the attached declaration of Ritesh Lall, the audit partner for the

engagement (“Lall Declaration”)), the Debtor had initially left to Fuchs and Debtor’s

counsel the responsibility for communicating and cooperating with BDO. BDO

expressed its concerns both with the problems it had noted and the failure to get the




29      BDO urged Coneys, Rappaport, and Mullaney to discuss with their legal counsel their obligations
to share communications with the Examiner or other parties involved in the bankruptcy proceedings. (¶
130.) The AC does not allege whether they followed BDO’s suggestion or if they did, what their lawyers
told them.

30      The AC alleges that the Debtor paid BDO $210,000. (¶ 136.)


                                                  42
18-01873-smb      Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56             Main Document
                                          Pg 43 of 67



information it needed to complete the audit. On September 29, 2017, Coneys informed

BDO that it had hired two individuals “at the request of the Audit Committee, for

temporary assistance in resolving the outstanding and unresolved matters as set forth in

your letter of September 1, 2017” and “authorized [BDO] to engage directly with them

on all matters pertaining to the audit.” (BDO Statement, Ex. 1.) Despite the prior

problems, BDO assured the Court that it “stands ready and willing to complete the task

for which it was retained, and finally, with the assistance of the Audit Committee and

financial professionals that were recently hired, there now appears to be a path to have

this accomplished.”31 (BDO Statement, p. 3.) The AC charges that Coneys and the 2015

Directors breached their fiduciary duties in “failing to inform the Court or otherwise

take appropriate action in connection with the various issues that arose in the BDO

audit,” and seeks to recover the cost of BDO’s services. (¶¶ 144-45, 148-49, 152-153, 156-

57, 160-61, 164-65.)


       Initially, the Debtor required an audit for 2016 just like every prior year. The

Debtor had to pay for that audit, and the AC does not allege facts supporting its

apparent contention that Coneys and the 2015 Directors should be liable for the basic

auditing fee even if BDO charged more than KPMG. It also appears that some of the

concerns that BDO expressed and the need for additional out-of-scope work related to

the previous KPMG audits, such as the 2015 recording of contributions and the effect of

the anticipated changes “on the overall net assets and results presented in prior years.”

(¶ 128.) Coneys and the 2015 Directors cannot be held responsible for the errors or




31      “BDO never completed the audit due to numerous issues with Debtor’s books and records,
including multiple material weaknesses.” (¶ 34.)

                                                 43
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 44 of 67



shortcomings in KPMG’s audits absent allegations that they caused them or were at

least aware of but ignored them, neither of which is alleged. And although counsel’s

statements to the Court on August 28, 2017 that “BDO has informed the Debtor that the

audit should be concluded soon,” (id.), if made with knowledge that it was untrue, was

inexcusable, the AC does not allege or imply that the Coneys and the 2015 Directors

were aware of or participated in the making of those statements. The Plaintiff has not

cited support for the implicit proposition that directors are personally liable for

intentional misstatements made by counsel without their knowledge.


        Nevertheless, Coneys and the 2015 Directors may be liable for some portion of

the costs related to BDO’s work. The AC implies that they were grossly negligent in the

way they dealt with BDO.32 According to the BDO Statement, BDO had repeatedly

communicated its concerns about the questionable transactions beginning in May 2017

to the Board, the Audit Committee Chairman, Fuchs and the Debtor’s counsel. (BDO

Statement ¶ 6.) The Audit Committee took the unusual step of directing BDO to seek

information through counsel, who was not able to provide the evidence that BDO

required and created inefficiencies. (Id. ¶ 17.) The Audit Committee eventually hired

two individuals to address BDO’s concerns on September 29, 2017 and authorized BDO

to deal directly with them. The AC implies that the Board and/or the Audit Committee

(Coneys and Rappaport) were slow to react to the concerns that BDO had expressed and

should have dealt directly with BDO rather than run BDO’s informational requests

through counsel. Whether the Board and/or the Audit Committee acted reasonably is



32     I do not mean to suggest that Coneys or the 2015 Directors are liable for any lack of information
that BDO needed, and no such claim is alleged.


                                                   44
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                       Pg 45 of 67



ultimately a question of fact, but if they did not, they may be liable for the increased

costs caused by their actions.


                     iii.   Payments to Mullaney

       Four days after the Court issued its sua sponte Order to Show Cause why Debtor

should not be held in contempt for failing to complete the audit, Mullaney requested

and Fuchs authorized the Debtor to pay Mullaney $237,500, allegedly for past due

compensation. (¶ 132.) On October 19, 2017, the day before the Examiner’s Report was

due to be filed, Mullaney requested and Fuchs authorized the Debtor to pay Mullaney

$158,333.32, which included his salary for the month of October, even though Mullaney

had never previously received a salary payment in advance. (¶ 133.) Both payments

were made without Court approval, and Mullaney now acknowledges that he was not

entitled to the October payment, and it is subject to avoidance. (¶ 133.)


       The AC alleges that the Board breached its fiduciary duty in failing to constrain

the payments despite two red flags: BDO had informed the Debtor, including the Board,

that Mullaney’s salary practices constituted material weaknesses that may cause it to

issue an adverse opinion, and the “Debtor was operating under strict controls.” (¶ 134.)


       These allegations fail to allege a Caremark claim. First, the AC alleges that the

BDO was concerned with the “accrual of Mullaney’s bonus,” (¶ 128) ─ the “limbo pay”

scheme ─ not his salary which was the subject of the two payments which the Debtor

always reported as taxable income to New York State and the IRS. Thus, the conclusory

allegation that BDO had informed the Board that Mullaney’s “salary practices

constituted material weaknesses that may cause them to issue an adverse opinion,” (¶



                                             45
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 46 of 67



134), is not supported by and is contrary to the factual allegation regarding BDO’s

expressed concerns relating to the accrual of the bonus. Furthermore, the conclusory

allegation that the “Debtor was operating under strict controls,” (id.), does not identify

the “strict controls” or how they bear on this issue. Second, under the Employment

Agreement, and as discussed below, the Debtor was obligated to pay Mullaney’s salary

semi-monthly, and except for a part of the second payment, the amounts he received

were past-due administrative expenses. The payments did not involve the post-petition

payment of a pre-petition debt. The Plaintiff has withdrawn his claims concerning the

amount of Mullaney’s base salary, and payments made in September and October

related to the approved salary. Third, even if the payments were improper, the AC does

not allege that Coneys or the 2015 Directors knew or had any reason to believe that

Fuchs would make them. Accordingly, the AC fails to allege the “red flags” necessary to

support a claim that the Board should have but failed to constrain the salary payments.


B.     Claims Against Mullaney

       Mullaney has moved to dismiss Counts 8 (breach of fiduciary duty), 10-12

(avoidance and recovery of constructive fraudulent transfers under New York State and

federal bankruptcy law) and 14 (avoidance and recovery of unauthorized post-petition

transfers). Alternatively, he seeks a more definite statement. He does not seek to

dismiss Counts 13 (avoidance and recovery of preferences) and 15 and 16 (disallowance

of Mullaney’s claim). (Mullaney Motion at 1 n.2.)


       1.     Count 8: Breach of Fiduciary Duty

       The Court previously ruled that Mullaney did not breach his fiduciary duty by

accepting compensation awarded by the Board unless he sought to improperly influence

                                            46
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 47 of 67



or coerce the Board’s compensation decision. Prior Decision, 611 B.R. at 203-04. The

Court dismissed the breach of fiduciary duty claims relating to his acceptance of his

salary and his bonus, both of which were awarded by the Board. Id. at 204. For the

same reason, Mullaney did not breach his fiduciary duty by accepting the benefit of the

payment of his legal fees, expenses and settlements approved by the Board. The Court

declined, however, to dismiss the breach of fiduciary duty claims relating to the “limbo

pay” scheme and the ostensible tax fraud and improper reporting relating to that

scheme. Id. at 204-05. The AC continues to assert the “limbo pay” scheme as a breach

of Mullaney’s fiduciary duty of loyalty, (¶ 169), and the Court adheres to its previous

conclusion.


        The Court also previously declined to dismiss the breach of fiduciary duty claims

relating to the payment or reimbursement of Mullaney’s personal and business expenses

in violation of the Travel Policy. Prior Decision, 611 B.R. at 205-06. The Prior Decision

observed, and I have repeated earlier, that there is a substantial, if not complete, overlap

between the “limbo pay” scheme, by which Fuchs paid Mullaney’s expenses from his

bonus and the allegation that the Debtor paid or reimbursed Mullaney’s expenses.33 In

other words, there may be no payments or reimbursements that were not covered by the




33       Mullaney contends that the separate ledger maintained by Fuchs, (see Mullaney Ex. 54),
demonstrates that (1) the expenses were deducted from Mullaney’s “limbo pay” and (2) the deductions
reflected legitimate business expenses or contributions to the Debtor. (Mullaney Motion at 5-7.) The
Court has examined the separate ledger referred to by Mullaney. The AC refers to the fact that Fuchs
maintained a separate ledger, but whether the exhibit is the ledger referred to in the AC remains to be
seen. In addition, the exhibit requires testimony to explain its contents.


                                                   47
18-01873-smb        Doc 104       Filed 12/19/20 Entered 12/19/20 10:05:56                  Main Document
                                             Pg 48 of 67



bonuses.34 For this reason, Mullaney has accused the Plaintiff of double-counting or

inflating the Debtor’s alleged injury.


        Nevertheless, the substance of this aspect of the breach of fiduciary duty claim is

that the Debtor was forced to bear these expenses, either indirectly through an offset of

his tax-free bonus or directly as an additional payment or reimbursement of a business

expense to Mullaney or the vendor. Id. at 206. At bottom, the AC charges that

Mullaney procured the payment by the Debtor of personal, unsubstantiated and/or

excessive expenses in violation of the Debtor’s Travel Policy. The AC continues to make

the same claim, (¶ 169), and again, I adhere to my earlier conclusion.


        The Prior Decision also declined to dismiss the breach of fiduciary duty claim

relating to Fuchs’ Employment Agreement and her compensation, Prior Decision, 611

B.R. at 206, and the current motion does not seek to dismiss this subpart. (Mullaney

Motion at 26 n.14.)


        The Prior Decision did not specifically address the part of the claim relating to

the reimbursement of premiums on Mullaney’s life insurance policy. Providing life

insurance on Mullaney’s life with his spouse as the beneficiary was part of his

compensation under the Employment Agreement. However, there is no allegation that

the Board authorized the premium payments before then. (See Examiner’s Report at

75-76.) If the Board authorized the payment of the life insurance premiums prior to


34      As discussed in the text, infra, the possibility that some or all of the expenses were paid directly to
the vendors by the Debtor and deducted from Mullaney’s bonuses, rather than through reimbursing
Mullaney for payments he made to the vendors, requires the Plaintiff to file a more definite statement in
connection with his fraudulent transfer claims. It makes no difference in connection with the breach of
fiduciary duty claims which allege that either through direct payments or reimbursements, the Debtor was
paying Mullaney’s personal, unsubstantiated and/or excessive expenses in violation of the Travel Policy.


                                                     48
18-01873-smb         Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                            Pg 49 of 67



2016 as part of his compensation, Mullaney did not breach his fiduciary duty by

accepting it. However, the AC implies, when read in conjunction with the Examiner’s

Report, that Mullaney caused the Debtor to pay or reimburse his life insurance

premiums without Board approval. This states a claim for breach of the duty of loyalty.


        The Court next turns to the remaining subparts of the breach of fiduciary duty

claim dismissed in the Prior Decision and considers whether the Plaintiff has

successfully repleaded them.


                a.      Restricted Funds

        The failure to segregate and account for the use of restricted funds has been

discussed earlier in connection with the claims against the Defendant Directors. The

Court previously dismissed the same claim against Mullaney because the original

complaint did “not connect the alleged misuse of or improper accounting for restricted

funds with any action by Mullaney.” Prior Decision, 611 B.R. at 207. The AC attempts

to cure this deficiency by adding the following sentence: “Fuchs, in cooperation with

Mullaney, kept misleading books and records that permitted them to misstate Debtor’s

performance.” (¶ 95.)35




35       The Plaintiff also relies on the allegations in ¶¶ 96-99. (Opposition at 30.) Paragraphs 96 and 97
allege that Mullaney controlled the solicitation materials sent to donors that were rife with
misrepresentations, including misrepresentations regarding the use of donations. Paragraph 98 concerns
what the Board knew or should have known about the misrepresentations. Paragraph 99 alleges that the
Examiner, BDO, and Chapter 11 Trustee’s professionals devoted “substantial resources to investigate the
Debtor’s accounting and bookkeeping practices, particularly as they related to its fundraising efforts and
restricted funds.” The AC alleges that Mullaney breached his duty of care by “failing to properly account
for and spend Debtor’s donations and restricted funds.” (¶ 168.) None of these allegations support an
inference that Mullaney had a role in overseeing the segregation or use of restricted funds, a duty imposed
on the Board by New York State law.


                                                    49
18-01873-smb         Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                            Pg 50 of 67



        The “in cooperation with Mullaney” addition does not cure the prior deficiency.

It is conclusory, and the AC does not allege facts, other than those relating to the “limbo

pay” ledger, implying that Mullaney and Fuchs “cooperated” in the creation of any

misleading books and records or that Mullaney had any role in the maintenance of the

Debtor’s books and records. Accordingly, the breach of fiduciary duty claim against

Mullaney relating to the failure to segregate or use restricted funds in accordance with

the donor’s intent is dismissed.36


                b.      Fundraising

        The AC charges that Mullaney breached his fiduciary duty of care by routinely

using false solicitation materials. (¶ 168.)37 The Court previously dismissed a similar

claim because the Complaint attributed the misrepresentations to the “Debtor” without

attributing any specific misrepresentation to Mullaney and did not allege how they

harmed the Debtor as opposed to the defrauded donors. Prior Decision, 611 B.R. at 207.

Relatedly, the Court questioned the Plaintiff’s standing to assert the claim that Mullaney

made misrepresentations to the donors. Id. at 207 n.19.


        The AC now alleges that the fundraising campaigns were largely drafted by

Mullaney, “Mullaney was also involved in the minutia of the campaigns, including



36       The AC also alleges that Mullaney breached his duty of care by “permitting Debtor to alter its
accounting and grant making practices to permit Debtor to try to hinder, delay, and defraud creditors.” (¶
168.) This may refer to the claim included in the Complaint, at ¶¶ 103-04, that in 2016, the Debtor began
to reclassify donations from unrestricted to restricted to prevent HMS from collecting its arbitration
award. See Prior Decision, 611 B.R. at 186. Those allegations have been removed from the AC, (see AC,
Ex. E (red-lined AC)), and no facts are alleged in the AC to support the charge.

37     The AC also alleges that Mullaney made misleading responses in emails inquiring about his
compensation. (¶ 168.) The Court is unable to locate an allegation of fact in the AC that supports this
statement.


                                                    50
18-01873-smb       Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                        Pg 51 of 67



selecting photos, drafting copy, and approving content, and he often added his own

handwritten notes.” (¶ 96.) Mullaney argues “[w]hether or not the Amended Complaint

might cure the first defect, it has not cured the other two,” to wit, injury and standing,

(Mullaney Motion at 28), and given the lack of an injury to the Debtor, the Plaintiff

cannot bootstrap a demand for the substantial costs incurred in investigating activities

that would not result in any cause of action for the estate. (Id. at 29.)


       As previously discussed, damages are not an element of a breach of fiduciary duty

claim under Delaware law, and Mullaney does not seem to contest that using false and

misleading solicitation materials was a breach of his fiduciary duty to the Debtor. In

this regard, the AC attributes the making of the misrepresentations to Mullaney who, as

alleged, largely drafted the fundraising materials. Moreover, the allegations of his

involvement in fundraising, including the preparation of solicitation materials, is

plausible given that the Debtor was paying him a substantial salary and annual bonuses

to raise funds. As to bootstrapping, the appropriate award of damages, if any, for the

investigation costs relating to the misrepresentations, as well as the investigative costs

in general, is the subject for another day. For today, the claim that Mullaney breached

his duty of care by making the misrepresentations to prospective donors identified in

the AC, (¶ 96), and the Examiner’s Report, (pp. 111-37), is not dismissed.


              c.      Excessive Salaries

       The AC alleges that Mullaney breached his duty of loyalty by “directing Debtor to

fund inappropriate expenditures and excessive salaries, including paying Fuchs a

$120,000 signing bonus.” (¶ 169.) His compensation has been discussed throughout

this opinion, and Mullaney does not seek to dismiss the claims relating to Fuchs’

                                             51
18-01873-smb      Doc 104   Filed 12/19/20 Entered 12/19/20 10:05:56       Main Document
                                       Pg 52 of 67



compensation. The only other allegation regarding excessive salaries relates to signing

bonuses paid to Karen Lazarus, the Debtor’s Director of Strategic Projects, but, in

“Mullaney’s executive assistant,” (¶ 12), and Delois Greenwood, the Debtor’s Chief

Program Officer. (¶ 11.) Lazarus, Greenwood and Fuchs worked with Mullaney at Smile

Train until they were terminated in February 2011. (¶ 72.) According to the AC,

“Greenwood received a signing bonus via her first paycheck, which was for $29,166.67

whereas all subsequent checks were for $14,583. Similarly, in the first year Lazarus

worked for WonderWork she received $169,000 in salary despite only working for part

of the year and her salary was subsequently decreased to $121,500 in 2012.” (¶ 91.)


      The Mullaney Motion does not mention or challenge the part of the breach of

fiduciary duty claim asserting that Mullaney caused the Debtor to make excessive bonus

payments to Lazarus and Greenwood. Hence, it is not be dismissed.


             d.      Post-Petition Payments

      The AC alleges that Mullaney breached his duty of loyalty by causing the Debtor

“to pay Mullaney $395,833.32 in post-petition, non-ordinary course payments on the

eve of release of the [Examiner’s] Report without disclosure or approval of the Court,”

and Mullaney now concedes that the second of the two payments in the sum of

$158.281.21 is avoidable. (¶ 169; see also ¶¶ 132-33.) The two payments covered ten

months of unpaid salary. (¶ 134.) As to the first payment in the sum of $237,500, the

Plaintiff made a similar claim in the original complaint, but it was dismissed because of

the way the original complaint was constructed. The supporting factual allegations were

not incorporated into the claim (they appeared later in the Complaint). As a result, the

“only allegation supporting Count 4 was the conclusory statement that the payments

                                           52
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 53 of 67



were non-ordinary course and the implication that they required Court approval.” Prior

Decision, 611 B.R. at 207. The AC now attempts to cure the prior deficiency.


       Under the Employment Agreement, Mullaney was entitled to an annual salary of

$475,000, less required deductions, payable in equal semi-monthly installments.

(Mullaney Ex. 41, Employment Agreement § 3(a).) Furthermore, he was entitled to his

unpaid salary plus certain other benefits up to the date of his termination even if he was

terminated for cause (requiring thirty-days’ notice) or he quit without good reason (also

requiring thirty-days’ notice). (Id. §§ 6(c), (e)-(f).) The AC includes a chart showing

that the Debtor made lump sum, multi-month salary payments to Mullaney in the past

and alleges that his salary payments were “erratic.” (¶ 84.)


       It appears from the AC that the Debtor had not paid Mullaney any of his 2017

salary, all of which was earned post-petition and would be an administrative expense.

See 11 U.S.C. § 503(b)(1)(A)(i). In September 2017, Mullaney requested and Fuchs

authorized the Debtor to pay Mullaney $237,500, or six months of his salary, only four

days after the Court issued an Order to Show Cause why Debtor should not be held in

contempt for failing to complete the audit. (¶ 132.) On October 19, 2017, Mullaney

requested and Fuchs authorized Debtor to pay Mullaney $158,333.32, or an additional

four months of his salary, the day before the Examiner’s Report was scheduled to be

filed. (¶ 133.) Assuming that Mullaney was paid in arrears, i.e., after the conclusion of

the semi-monthly pay period, the latter payment included a prepayment of the second

October installment in the sum of $19,791.67. The Debtor had never prepaid his salary.

(¶ 133.)




                                            53
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56               Main Document
                                           Pg 54 of 67



        While the circumstances of the payments alleged in the AC imply that Mullaney

acted in bad faith by insisting on the payment of his salary, he was contractually entitled

to those payments (except for the second October installment), the Plaintiff no longer

challenges the amount of his base pay, and the Debtor would have had to pay those

sums on the effective date of the plan even if it fired Mullaney. See 11 U.S.C. §

1129(a)(9)(A). Absent the circumstances alleged, it cannot be said that Mullaney would

have breached a fiduciary duty by asking for the payment of salary which was past due

under his Employment Agreement for post-petition services. Except for the prepayment

of the second October installment, the Plaintiff has not articulated a basis for concluding

that the payment of his salary, even under the circumstances alleged in the AC, violated

a duty of good faith or loyalty. Accordingly, the motion to dismiss the part of the breach

of fiduciary duty claim based on the post-petition salary payments is granted except for

the second October installment.


        2.      Counts 10-12: Fraudulent Transfers

        Counts 10 through 12 allege that Mullaney received constructive fraudulent

transfers under New York State law, (Count 10), and federal bankruptcy law (Counts 11

and 12).38 The transfers at issue are allegedly evidenced by exhibits attached to the AC

that depict the transfers that the Plaintiff is challenging. In deciding Mullaney’s prior

motion to dismiss, the Court dismissed the fraudulent transfer claims relating to the

salary payments, Prior Decision, 611 B.R. at 209-10, but with one exception, denied the




38      Count 11 challenges transfers made within two years of the Petition Date. Count 12 challenges
transfers during the same period that were made to Mullaney, an insider, under his Employment
Agreement.


                                                   54
18-01873-smb      Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56              Main Document
                                          Pg 55 of 67



motion to dismiss as to the bonus payments and the reimbursement of personal,

excessive and/or unsubstantiated expenses. Id. at 210-12.39


       Mullaney again challenges the fraudulent transfer claims directed at the bonus

and reimbursed expenses on several grounds. First, the portions of the bonuses that

were never paid were not transfers. (Mullaney Motion at 13-17.) Second, it is not

plausible that every American Express charge reimbursed or paid by the Debtor was

personal or unsubstantiated, and the Plaintiff should be required to specify the

transfers. (Id. at 17-18.) Third, the AC fails to allege lack of fair consideration or

reasonably equivalent value for most or all of the transfers. (Id. at 18-20.) Fourth, the

“Other Expenses” listed in Exhibits A through C to the AC were deducted from

Mullaney’s salary, the payment of which was not a fraudulent transfer, and the

deduction from salary cannot, therefore, itself constitute a fraudulent transfer. (Id. at

20-21.) Fifth, the Plaintiff cannot recover the life insurance premiums because they

were awarded by the Board, were arguably reported as non-taxable income in the

submissions to New York State and the IRS and the AC fails to allege lack of good faith.

(Id. at 21-22.) Sixth, the Plaintiff cannot recover the litigation-related expenses because

they were approved by the Board and the $450,000 settlement payment is not even

included in the Exhibits attached to the AC. (Id. at 22-24.)


       Although the Court previously sustained portions of the fraudulent transfer

claims in the Prior Decision, the Court now concludes that it overlooked a fatal

deficiency in the Complaint and will grant Mullaney’s alternative request to file a more


39      The Court granted the motion to dismiss the claim based on section 275 of the New York Debtor &
Creditor Law. Prior Decision, 611 B.R. at 212. The AC does not assert a claim under § 275. (See ¶ 180.)


                                                  55
18-01873-smb      Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                 Main Document
                                          Pg 56 of 67



definite statement, FED R. CIV. P. 12(e), solely with respect to the fraudulent transfer

claims.40 The decision to order a more definite statement lies within the Court’s

discretion, and if a complaint is overly prolix or complex, a more definite statement may

assist the court in “the cumbersome task of sifting through myriad claims, many of

which may be foreclosed by various defenses.” 2 MOORE’S FEDERAL PRACTICE - CIVIL §

12.36 [1] (quoting Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d

364, 367 (11th Cir. 1996)).


       There are at least two problems with the fraudulent transfer claims relating to the

perquisites. First, they allege that Mullaney was either the initial transferee or the entity

for whose benefit the transfer was made. (¶¶ 178, 183, 189.) These, however, are

different claims subject to different pleading rules, and the AC fails to plead a claim to

recover the value of payments made to third parties for the benefit of Mullaney.


       The payment of Mullaney’s legal fees illustrates this issue. The Debtor directly

paid the law firm Jones Day $245,357.45 in 2013. (Ex. 61.) This amount corresponds to

the legal fees the Debtor paid in connection with the Smile Train Copyright Case, (¶ 76),

and the same approximate amount appears as a fraudulent transfer to Mullaney in

Exhibit A to the AC which the Plaintiff seeks to recover through Count 10. The Debtor

didn’t pay both Jones Day and Mullaney. Mullaney was not the transferee of the

payment to Jones Day because he never touched or had dominion and control over

those funds; rather, he was the entity for whose benefit the transfer was made, and an

entity cannot be both the initial transferee and the entity for whose benefit the transfer



40     The Plaintiff did not object in his opposition to Mullaney’s motion for a more definite statement.


                                                   56
18-01873-smb      Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56              Main Document
                                          Pg 57 of 67



was made. Bonded Fin. Servs., Inc. v. European Am. Bank, 838 F.2d 890, 895 (7th Cir.

1988) (“[A] subsequent transferee cannot be the ‘entity for whose benefit’ the initial

transfer was made. The structure of the statute separates initial transferees and

beneficiaries, on the one hand, from ‘immediate or mediate transferee[s]’, on the other.

The implication is that the ‘entity for whose benefit’ is different from a transferee,

‘immediate’ or otherwise.”).


       In order to recover the value of the transfer to Jones Day from Mullaney, the

Plaintiff must plead and ultimately prove that the transfer to Jones Day, the initial

transferee, is avoidable. See 11 U.S.C. § 550(a)(1). In particular, the Plaintiff must plead

that the Debtor did not receive reasonably equivalent value or fair consideration from

Jones Day rather than Mullaney. The AC does not allege, in this regard, that any

payments made to third parties, as opposed to reimbursements made to Mullaney, are

avoidable, and they may not be. For example, if any of Mullaney’s charges that the

Debtor paid directly to American Express represented charges for goods or services

provided to or for the benefit of the Debtor, American Express would have provided

reasonably equivalent value, and presumably, fair consideration to the Debtor.41

Mullaney’s argument, in this regard, that it is not plausible for every American Express

charge to be a fraudulent transfer has merit. The shotgun approach to recover all

American Express payments made over several years, without differentiation, makes it

impossible for Mullaney to frame his answer.




41    Unlike reasonably equivalent value, “fair consideration” includes a good faith component under
NYDCL § 272.


                                                 57
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56         Main Document
                                       Pg 58 of 67



       Second, and relatedly, the AC seeks double recovery for many of the same

transfers. For example, the AC seeks to avoid both the bonuses awarded to Mullaney,

(see AC, Ex. A), that Fuchs used through offset to pay his American Express expenses

and the direct payments that the Debtor supposedly made to American Express on

account of those same expenses. If a bonus was a fraudulent transfer, Mullaney’s use of

that same bonus to pay American Express isn’t a second fraudulent transfer; instead,

American Express would be a subsequent transferee of the initial transfer (the bonus) to

Mullaney, and the Debtor would be entitled to a single satisfaction. 11 U.S.C. § 550(d).


       The Plaintiff can, of course, plead alternative claims, FED. R. CIV. P. 8(d)(3), but

his fraudulent transfer claims conflate two different theories of recovery. In addition,

lumping all of the American Express payments without any effort to identify the

underlying charges makes it impossible for Mullaney to answer or assert defenses to any

particular reimbursement or direct payment. Accordingly, the Plaintiff must provide a

more definite statement identifying claims to recover transfers to Mullaney as an initial

transferee on the one hand, and as the “entity for whose benefit” the transfer was made

on the other. This should also streamline the case as the Examiner’s Report suggests

that there may be few if any transfers made directly to Mullaney aside from the bonuses.


       3.     Count 14: Unauthorized Post-Petition Transfers

       Count 14 alleges that during the post-petition period, Mullaney continued to use

his American Express card for excessive, personal and undocumented expenses, and

that as a result, the Debtor reimbursed him $59,517.70 for the period December 28,

2016 through September 26, 2017. (¶ 200; AC, Ex. D.) In addition, he also received two

salary payments, discussed supra, in the aggregate sum of $395,833.32. (¶ 201.) The

                                             58
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 59 of 67



post-petition transfers deviated from Debtor’s ordinary course practice, were outside of

the ordinary course for the business and practices of the industry, (¶ 201), and were

made “with actual intent to hinder, delay, or defraud creditors.” (¶ 202.) As with the

pre-petition fraudulent transfer claims, the AC alleges that Mullaney was either the

initial transferee or the entity for whose benefit each of the Post-petition Transfers was

made. (¶ 203.) As noted, Mullaney does not contest the avoidability of the $158,283

payment. In addition, the Plaintiff must separately state the reimbursement claim,

distinguishing between direct payments to third party vendors on Mullaney’s behalf and

payments made directly to Mullaney for the same reasons discussed in connection with

the pre-petition fraudulent transfer claims.


       This leaves the $237,550 salary payment made in September 2017 that covered

six months of past due salary. Bankruptcy Code § 549(a) states, in relevant part, that a

trustee may avoid a post-petition transfer that is not authorized under the Bankruptcy

Code or by the court. This includes payments outside the ordinary course of business

which require court approval under 11 U.S.C. § 363(b). The Prior Decision dismissed

this claim as asserted in the Complaint. Its thrust was that the salary payments were

extraordinary based on their timing and the circumstances. The Debtor paid the

$237,550 in September 2017 after the Court issued an order to show cause to hold the

Debtor in contempt for failing to complete the audit on time, and while not at issue on

this claim, paid the $158,283 a few days before the Examiner’s Report was scheduled

for release. Prior Decision, 611 B.R. at 215.


       The Court concluded that the claim failed to allege that the payment fell outside

of the ordinary course of business, and hence, require Court approval. The phrase

                                            59
18-01873-smb    Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56       Main Document
                                        Pg 60 of 67



“ordinary course of business” has a well understood meaning under bankruptcy law.

After discussing the “vertical” and “horizontal” tests articulated in Med. Malpractice

Ins. Ass’n v. Hirsch (In re Lavigne), 114 F.3d 379, 384-85 (2d Cir. 1997) in connection

with the meaning of “ordinary course of business,” the Court ruled that the Pearl Meyer

Report, the only information regarding industry practices, considered the $475,000

high but still within the range of reasonableness and creditors would have reasonably

expected the Debtor to continue to pay Mullaney the same salary post-petition. Prior

Decision, 611 B.R. at 215.


       Count 14 repeats this claim. The Mullaney Motion argues that the AC does not

bolster it with new facts and instead, replaces the conclusory allegation that the

payment was outside the ordinary course of business with the “equally bare allegation

that ‘[g]iven the unique circumstances under which these lump sum payments were

made’ they deviated from the ordinary course of business.” (Mullaney Motion at 25-26

(quoting ¶ 201).) The Plaintiff responded that the AC cured the deficiencies noted in the

Complaint by alleging the “highly irregular manner” in which the payment was made on

the eve of the release of the Examiner’s Report, there was nothing ordinary about the

“illegal deferral” scheme, and other non-profit organizations do not pay their salary in

lump sum payments, particularly upon the direction of a CEO who is about to resign

based on allegations of fraud. (Opposition at 38.)


       The AC fails to cure the prior deficiencies. First, the $237,550 related to

Mullaney’s salary, not the “limbo pay” scheme, and having dropped his excessive salary

claim, the Plaintiff has not alleged facts implying that Mullaney was not entitled to his

base pay. Second, the payment was not made on the eve of the release of the Examiner’s

                                            60
18-01873-smb     Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 61 of 67



Report, which was scheduled to occur in October and actually occurred in November. It

was made four days after the Court issued its order to show cause to hold the Debtor in

contempt based on BDO’s failure to complete its audit by the deadlines established by

the Court. Third, the AC does not allege that non-profit organizations do not make lump

sum salary payments, and the Court cannot take judicial notice of that fact. Fourth, the

AC does not allege that Mullaney was about to resign in September 2017, and he did not.

Fifth, the AC does not allege facts supporting the argument that the September payment

was made with the intent to hinder, delay and defraud creditors. Mullaney’s 2017 salary

was an administrative claim that had to be paid on the effective date of the plan and

before unsecured creditors got paid. If the Debtor failed or refused to pay his salary,

Mullaney could ask the Court to compel payment. See 11 U.S.C. § 503(a).


       Sixth, and most importantly, the AC fails to cure the pleading deficiencies

identified in the Prior Decision relating to the vertical and horizontal tests that govern

the determination of “ordinary course of business.” In fact, the AC pleads that

Mullaney’s salary payments were “erratic,” and the accompanying chart confirms this.

For example, in 2015, he received $425,000 in February and in 2016, he received his

entire salary, $475,000, in June. (¶ 84.) Thus, it was not unusual to pay Mullaney his

salary erratically and, at times, in lump sums.


       Accordingly, the claim under Bankruptcy Code § 549 to avoid the payment of

$237,550 is dismissed.




                                             61
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 62 of 67



C.      Claims Against Fuchs

        The AC charges Fuchs with various breaches of her fiduciary duties of care and

loyalty similar to those asserted in the Complaint. The Prior Decision denied the

motion to dismiss the claims relating to the “limbo pay” scheme, which included the

maintenance of the separate ledger and the certification of filings with New York State

that failed to disclose the bonuses awarded by the Board or the income related to the

bonuses or, at a minimum, the portions of the bonuses used to pay Mullaney’s personal

expenses. Prior Decision, 611 B.R. at 205. The Court reached that conclusion, in part,

based on Fuchs knowledge that Smile Train had recharacterized Mullaney’s “limbo pay”

as income and issued Forms W-2 for prior years to reflect that income.


        Fuchs correctly points to the AC’s failure to allege that she knew about the

recharacterization of Mullaney’s Smile Train “limbo pay” and the issuance of the Forms

W-2.42 Further, the AC alleges that Fuchs had no professional training in finance and

accounting. (¶ 10.) Nevertheless, and despite the lack or professional training, Fuchs

had substantial experience and responsibilities in connection with accounting and

auditing, including a twenty-five-year stint with Avon. (See Examiner’s Report at 61-

62.) Her experience and knowledge of accounting and auditing support the inference

that she knew that the failure to report “deferred” compensation that Mullaney was free

to use and actually used possibly violated tax law as well as the federal and state

reporting requirements regarding the amount of income the Debtor paid to Mullaney.




42      The Plaintiff contends that paragraph 113 of the AC alleges Fuchs’ knowledge, (Opposition at 31),
but paragraph 113 does not.


                                                   62
18-01873-smb       Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                           Pg 63 of 67



Accordingly, the Court adheres to its prior determination denying the motion to dismiss

the breach of fiduciary duty claim related to the “limbo pay” scheme.


        The Prior Decision also denied the motion to dismiss the claims relating to the

payment of Mullaney’s expenses in violation of the Travel Policy and the compensation

that Fuchs and Mullaney caused the Debtor to pay to Fuchs as a quid pro quo to cover

up Mullaney’s malfeasance. 611 B.R. at 206. While Fuchs continues to contest those

conclusions, Fuchs has not offered a reason to reconsider those conclusions and I

adhere to them.43 I now turn to the claims that the Court previously dismissed with

leave to replead.


        1.      Fundraising
        The Prior Decision dismissed a claim alleging that Fuchs had misled donors in

the solicitation materials used by the Debtor because the “Plaintiff does not allege any

facts supporting the inference that Fuchs, the CFO, had any role in the solicitation of

donations or the distribution of solicitation materials.” 611 B.R. at 207. The AC drops

the allegation regarding the solicitation materials and charges that Fuchs breached her

duty of care by “misleading donors both [sic] in Debtor’s public disclosures, including in

response to email communications inquiring about Mullaney’s compensation.” (¶ 173.)


        The claim that the donors were misled by public filings is a subset of the more

general claim that Fuchs breached her fiduciary duty of care by “making clearly false


43      The AC asserts that Fuchs breached her duty of loyalty and good faith by directing Debtor to fund
excessive salaries, (¶ 174), which I assume includes the signing bonuses paid to Lazarus and Greenwood.
The AC attributes those payments to actions by Mullaney, not Fuchs. (¶ 91.) There are no allegations that
Fuchs had any role in these payments, and this aspect of the Plaintiff’s breach of fiduciary claim against
Fuchs is dismissed.



                                                   63
18-01873-smb    Doc 104     Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                       Pg 64 of 67



and misleading statements in Debtor’s public filings.” (Id.) The filing of false and

misleading public disclosures relating to Mullaney’s compensation and the “limbo pay”

scheme constituted a breach of fiduciary duty for the reasons stated above. However,

the AC does not allege any communications, email or otherwise, between Fuchs and any

donors; that Fuchs ever sent copies of the public disclosures to donors; or even that the

donors ever read them. Accordingly, this claim is insufficient and is dismissed.


       2.     Accounting for Restricted Funds

       The Complaint alleged that Fuchs and Mullaney had breached their fiduciary

duties in connection with the Debtor’s failure to adhere to the Policy Manual in a variety

of ways, including by treating all funds as fungible and failing to segregate or spend the

funds consistent with applicable law. Prior Decision, 611 B.R. at 206-07. The only

allegations specifically directed at Fuchs are that she prepared “a ‘roll forward’ schedule

to show the change in restricted fund balances over the course of the year,” (Complaint

¶ 98), and “improperly used joint cost accounting principles; charging against the

restricted funds a portion of the $25 million Debtor spent on direct mail.” (Id. ¶ 99.)

The Court dismissed the claim because the two allegations directed at Fuchs implied

negligent bookkeeping and negligent accounting, and not bad faith. Prior Decision, 611

B.R. at 207. To cure the deficiencies, the AC adds the following sentence to former

paragraph 98 (now, AC ¶ 95): “Moreover, as detailed in the Examiner Report (see p. 156

to 165), Fuchs, in cooperation with Mullaney, kept misleading books and records that

permitted them to misstate Debtor’s performance.”


       The Court has reviewed the referenced portions of the Examiner’s Report.

Generally, it describes how the Debtor failed to segregate or property account for and

                                            64
18-01873-smb       Doc 104       Filed 12/19/20 Entered 12/19/20 10:05:56                Main Document
                                            Pg 65 of 67



use certain restricted donations. Fuchs was aware that certain donations were

commingled and not segregated although she did know how the funds were used.44

(Examiner’s Report at 160.) In addition, Fuchs prepared a “roll forward” schedule to

show the change in restricted fund balances over the course of the year, but because the

audit did not occur until after the end of the year, it was impossible to know the exact

balance of restricted funds at any point during the year. (Id.) Finally, Fuchs applied

joint cost allocation accounting rules to allocate operating expenses to restricted funds.

(Id. at 161-62.) The Examiner did not question the use of joint cost allocation

accounting as a general, accounting matter, (id. at 162 (“The Examiner does recognize

that an argument can be made that to a limited extent, some program related

educational material may be included in some of the mailings.”)), but opined that the

Debtor relied on the joint accounting allocation rules to allocate an excessive portion of

its direct mailing expenses against its restricted fund balances. (Id. at 162.)


        The Plaintiff has not pointed to any authority precluding the use of a “roll

forward” schedule to keep track of restricted balances. Instead, the AC alleges through

its adoption of the Examiner’s Report that the “roll forward” schedule did not allow the



44       According to the Examiner, the Debtor began an effort to reclassify unrestricted funds as
restricted in 2016 to frustrate HMS’ ability to enforce its arbitration award. (See Examiner’s Report at
157-59.) The Examiner’s Report does not conclude that any of the reclassifications were improper; it
simply questions the Debtor’s motivation and raises the possibility of bankruptcy claims. (Id. at 159
(“While the Examiner’s analysis of the Debtor’s solicitation materials and other records may, in fact, lead
to some of same ‘reclassifications’ performed by the Debtor and its counsel, the circumstances and timing
of Debtor’s attempts to make these changes raise serious questions as to its motivation, and with respect
to actions taken before December 28, 2016, potential fraudulent conveyances, and with respect to actions
taken after December 28, 2016, potential violations of section 549 of the Bankruptcy Code.”) The Plaintiff
cannot complain that the Debtor failed to properly classify funds as restricted and also complain when the
Debtor belatedly corrected the problem that the reclassification to restricted was improper. Regardless of
the Debtor’s motivation, the proper reclassification of funds from unrestricted to restricted protected the
funds from the payment of the Debtor’s liabilities in accordance with state law and ensured their use in
accordance with the donors’ intent.


                                                    65
18-01873-smb     Doc 104      Filed 12/19/20 Entered 12/19/20 10:05:56      Main Document
                                         Pg 66 of 67



Debtor to determine the balance at any time during the year. Absent some contrary

legal requirement that the Plaintiff has not identified, Fuchs’ use of the “roll forward”

method involved an element of business judgment, and the Plaintiff has failed to plead

around the business judgment rule presumption and failed to allege that she breached

her fiduciary duty of care.


       Similarly, the alleged misapplication of joint cost allocation accounting principles

to allocate excessive direct mailing expenses challenges Fuchs’ business judgment. The

Examiner noted that the Debtor used outside vendors, one of which was also used by

Smile Train, to perform the joint cost analysis. (Examiner’s Report at 162.) The AC

does not allege that Fuchs ignored those analyses or did anything inconsistent with

them, and the AC fails to allege a claim that Fuchs breached her fiduciary duty of care in

her use of joint cost allocation accounting principles.


       The failure to segregate restricted donations is a different story. The segregation

was required by state law and the Policy Manual, and the failure to follow the law and

corporate policy constituted a breach of the duty of care.


       3.     Post-Petition Payments

       The claim that Fuchs caused the Debtor to make the two post-petition payments

to Mullaney in breach of her fiduciary duty was dismissed based upon the unusual

placement of the allegations in the Complaint. Prior decision, 611 B.R. at 207. The AC

now relocates the supporting factual allegations to their proper place. It alleges that

Mullaney requested and Fuchs authorized the Debtor to pay Mullaney $237,500 four

days after the Court issued an Order to Show Cause why Debtor should not be held in



                                            66
18-01873-smb    Doc 104    Filed 12/19/20 Entered 12/19/20 10:05:56        Main Document
                                      Pg 67 of 67



contempt for failing to complete the audit. (¶ 132.) In addition, Mullaney requested and

Fuchs authorized Debtor to pay Mullaney $158,333.32 the day before the Examiner’s

Report was scheduled to be filed. (¶ 133.)


      The Court has concluded that the payment of all but the last October salary

installment did not state a claim for breach of fiduciary duty against Mullaney. For the

same reasons, the motion to dismiss this claim for breach fiduciary duty asserted

against Fuchs is also dismissed except for the second October installment.


      The Court has considered the remaining arguments made by the parties and

concludes that they lack merit or have been rendered moot by dispositions rendered by

the Court. The parties are directed to settle an order or submit a consensual order

consistent with this opinion.


Dated: New York, New York
       December 18, 2020

                                                   /s/ Stuart M. Bernstein
                                                   STUART M. BERNSTEIN
                                                  United States Bankruptcy Judge




                                             67
